As filed with the Securities and Exchange Commission on June 9, 2014. File No. 333-195493 File No. 811-22961 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (X) Pre-Effective Amendment No. 1 Post-Effective Amendment No. and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) Amendment No. 1 Alpha Architect ETF Trust (Exact Name of Registrant as Specified in Charter) 213 Foxcroft Road, Broomall, Pennsylvania 19008 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (215) 882-9983 Wesley R. Gray 213 Foxcroft Road Broomall, Pennsylvania 19008 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering:As soon as practicable following the effective date of this registration statement. The Registrant hereby amends this Registration Statement on such dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), may determine. SUBJECT TO COMPLETION, PRELIMINARY PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SEC IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Alpha Architect Funds, LLC Prospectus [], 2014 ValueShares U.S. Quantitative Value ETF Ticker Symbol: [Pending] ValueShares International Quantitative Value ETF Ticker Symbol: [Pending] MomentumShares U.S. Quantitative Momentum ETF Ticker Symbol: [Pending] MomentumShares International Quantitative Momentum ETF Ticker Symbol: [Pending] This Prospectus provides important information about the ValueShares U.S. Quantitative Value ETF, ValueShares International Quantitative Value ETF, MomentumShares U.S. Quantitative Momentum ETF and MomentumShares International Quantitative Momentum ETF (each, a “Fund” and, collectively, the “Funds”), each of which is a series of the Alpha Architect ETF Trust (the “Trust”), that you should know before investing.Please read it carefully and keep it for future reference. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Shares of each of the Funds (“Shares”) will be listed and traded on the BATS Exchange, Inc. (“Exchange”). TABLE OF CONTENTS Page FUND SUMMARIES VALUESHARES U.S. QUANTITATIVE VALUE ETF [] VALUESHARES INTERNATIONAL QUANTITATIVE VALUE ETF [] MOMENTUMSHARES U.S. QUANTITATIVE MOMENTUM ETF [] MOMENTUMSHARES INTERNATIONAL QUANTITATIVE MOMENTUM ETF [] ADDITIONAL INFORMATION ABOUT THE FUNDS [] FUND MANAGEMENT [] OTHER SERVICE PROVIDERS [] BUYING AND SELLING FUND SHARES [] ACTIVE INVESTORS AND MARKET TIMING [] DISTRIBUTION AND SERVICE PLAN [] NET ASSET VALUE [] FUND WEBSITE AND DISCLOSURE OF PORTFOLIO HOLDINGS [] INVESTMENTS BY OTHER INVESTMENT COMPANIES [] DIVIDENDS, DISTRIBUTIONS AND TAXES [] FINANCIAL HIGHLIGHTS [] - ii - FUND SUMMARY ValueShares U.S. Quantitative Value ETF INVESTMENT OBJECTIVE The Fund seeks long-term capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold Shares of the Fund.The investment advisory agreement (the “Advisory Agreement”) between the Trust and Alpha Architect Funds, LLC (the “Adviser”) provides that the Adviser bears all of its own costs associated with providing advisory services and all expenses of the Fund, except for the fee payment under the Advisory Agreement, payments under the Fund’s Rule 12b-1 Distribution and Service Plan (the “Plan”), brokerage expenses, acquired fund fees and expenses, taxes, interest (including borrowing costs), litigation expense and other extraordinary expenses.You may also pay brokerage commissions on the purchase and sale of Shares, which are not reflected in the table. ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT) Management Fee: []% Distribution and/or Service (12b-1) Fees:(1) 0.00% Other Expenses:* []% Total Annual Fund Operating Expenses:* []% *Based on estimated amounts for the current fiscal year. (1)Pursuant to the Plan, the Fund may bear a 12b-1 fee not to exceed 0.25% per annum of the Fund’s average daily net assets.However, no such fee is currently paid by the Fund, and the Board of Trustees of the Trust (the “Board”) has not currently approved the commencement of any payments under the Plan. EXAMPLE The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your Shares at the end of those periods.The example also assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.You may also pay brokerage commissions on the purchase and sale of Shares, which are not reflected in the example.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year: Three Years: $[] $[] - 1 - PORTFOLIO TURNOVER The Fund may pay transaction costs, including commissions when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.Because the Fund has not yet commenced operations, it does not have a portfolio turnover rate to provide. PRINCIPAL INVESTMENT STRATEGIES Under normal market conditions, the Fund seeks to achieve its investment objective by investing primarily in U.S. equity securities that the Adviser believes, based on quantitative analysis, are undervalued at the time of purchase and have the potential for capital appreciation.A security is undervalued when it trades at a price below the price at which the Adviser believes it would trade if the market reflected all factors relating to the issuer’s worth.In choosing investments that are undervalued, the Adviser focuses on companies that it believes show indications of quality and financial strength but have security prices that are low relative to current operating earnings and/or are currently viewed unfavorably by equity research analysts. Under normal circumstances, the Fund will invest at least 80% of its net assets, plus any borrowings for investment purposes, in securities of U.S. companies.The Fund will invest primarily in the common stock of U.S. companies.The Fund may invest in securities of companies in any industry and of any market capitalization. Although the Fund generally expects to invest in companies with larger market capitalizations, the Fund may invest in small- and mid-capitalization companies. The Fund is an actively managed ETF and thus does not seek to replicate the performance of a specific index.Rather, the Adviser has discretion on a daily basis to actively manage the Fund’s portfolio in accordance with the Fund’s investment objective. The Adviser utilizes a quantitative model to identify which securities the Fund might purchase and sell as well as opportune times for purchases and sales. While the Fund will invest in approximately 50 U.S. equity securities as determined by its quantitative value factors, the quantity of holdings in the Fund will be based on a number of factors, including the asset size of the Fund and the number of companies that satisfy the Adviser’s quantitative measurements at any one time. The Fund’s portfolio will be rebalanced to the Adviser’s internal target allocations, developed pursuant to the Adviser’s strategy described above, at least semi-annually. The Fund is a non-diversified fund and therefore may invest a greater portion of its assets in the securities of one or more issuers than a diversified fund. PRINCIPAL RISKS An investment in the Fund involves risk, including those described below.There is no assurance that the Fund will achieve its investment objective.An investor may lose money by - 2 - investing in the Fund.An investment in the Fund is not a bank deposit and is not insured or guaranteed by the FDIC or any government agency. Management Risk.The Fund is actively managed using proprietary investment strategies and processes.There can be no guarantee that these strategies and processes will produce the intended results and no guarantee that the Fund will achieve its investment objective.This could result in the Fund’s underperformance compared to other funds with similar investment objectives. Value Style Investing Risk.A value stock may not increase in price as anticipated by the Adviser if other investors fail to recognize the company’s value and bid up the price, the markets favor faster-growing companies or the factors that the Adviser believes will increase the price of the security do not occur.Cyclical stocks in which the Fund may invest tend to lose value more quickly in periods of anticipated economic downturns than non-cyclical stocks. Companies that may be considered out of favor, particularly companies emerging from bankruptcy, may tend to lose value more quickly in periods of anticipated economic downturns, may have difficulty retaining customers and suppliers and, during economic downturns, may have difficulty paying their debt obligations or finding additional financing. Quantitative Security Selection Risk.Data for some companies may be less available and/or less current than data for companies in other markets.The Adviser will use quantitative techniques to generate investment decisions and its processes and stock selection could be adversely affected if it relies on erroneous or outdated data.In addition, securities selected using quantitative analysis could perform differently from the financial markets as a whole as a result of the characteristics used in the analysis, the weight placed on each characteristic and changes in the characteristic’s historical trends. Equity Investing Risk.An investment in the Fund involves risks similar to those of investing in any fund holding equity securities, such as market fluctuations, changes in interest rates and perceived trends in stock prices.The values of equity securities could decline generally or could underperform other investments.In addition, securities may decline in value due to factors affecting a specific issuer, market or securities markets generally. Investment Risk.When you sell your Shares of the Fund, they could be worth less than what you paid for them. Therefore, you may lose money by investing in the Fund. Premium-Discount Risk.The Shares may trade above or below their net asset value (“NAV”).The market prices of Shares will generally fluctuate in accordance with changes in NAV as well as the relative supply of, and demand for, Shares on BATS Exchange, Inc. (“Exchange”).The trading price of Shares may deviate significantly from NAV during periods of market volatility. Secondary Market Trading Risk.Investors buying or selling Shares in the secondary market will pay brokerage commissions or other charges imposed by brokers as determined by that broker.Brokerage commissions are often a fixed amount and may be a significant proportional cost for investors seeking to buy or sell relatively small amounts of Shares. - 3 - Small and Medium Capitalization Company Risk.Investing in securities of small and medium capitalization companies involves greater risk than customarily is associated with investing in larger, more established companies.These companies’ securities may be more volatile and less liquid than those of more established companies.Often small and medium capitalization companies and the industries in which they focus are still evolving and, as a result, they may be more sensitive to changing market conditions. Trading Risk.Although the Shares are listed on the Exchange, there can be no assurance that an active or liquid trading market for them will develop or be maintained.In addition, trading in Shares on the Exchange may be halted. Non-Diversification Risk.Because the Fund is non-diversified, it may be more sensitive to economic, business, political or other changes affecting individual issuers or investments than a diversified fund, which may result in greater fluctuation in the value of the Fund’s Shares and greater risk of loss. Portfolio Turnover Risk.The Fund’s investment strategy may from time to time result in higher turnover rates. This may increase the Fund’s brokerage commission costs, which could negatively impact the performance of the Fund. Rapid portfolio turnover also exposes shareholders to a higher current realization of short-term capital gains, distributions of which would generally be taxed to you as ordinary income and thus cause you to pay higher taxes. PERFORMANCE The Fund has not commenced operations as of the date of this Prospectus.Performance information will be available in the Prospectus after the Fund has been in operation for one full calendar year.When provided, the information will provide some indication of the risks of investing in the Fund by showing how the Fund’s average annual returns compare with a broad measure of market performance.Past performance does not necessarily indicate how the Fund will perform in the future.Once the Fund has commenced operations, you can obtain updated performance information at www.valueshares.com. INVESTMENT ADVISER Alpha Architect Funds, LLC (the “Adviser”) serves as the investment adviser of the Fund. PORTFOLIO MANAGERS Messrs. Wesley R. Gray, David Foulke, Carl Kanner, John Vogel, Tao Wang and Yang Xu are the portfolio managers for the Fund and have managed the Fund since its inception. PURCHASE AND SALE OF FUND SHARES The Fund issues and redeems Shares on a continuous basis only in large blocks of Shares, typically [] Shares, called “Creation Units.”Creation Units are issued and redeemed in-kind for securities and/or for cash.Individual Shares may only be purchased and sold in - 4 - secondary market transactions through brokers.Once created, individual Shares generally trade in the secondary market at market prices that change throughout the day.Market prices of Shares may be greater or less than their NAV. TAX INFORMATION The Fund’s distributions generally are taxable to you as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, in which case your distributions generally will be taxed when withdrawn from the tax-deferred account. PURCHASES THROUGH BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase Shares through a broker-dealer or other financial intermediary, the Fund and its related companies may pay the intermediary for the sale of Shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend Shares over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. - 5 - FUND SUMMARY ValueShares International Quantitative Value ETF INVESTMENT OBJECTIVE The Fund seeks long-term capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold Shares of the Fund.The investment advisory agreement (the “Advisory Agreement”) between the Trust and Alpha Architect Funds, LLC (the “Adviser”) provides that the Adviser bears all of its own costs associated with providing advisory services and all expenses of the Fund, except for the fee payment under the Advisory Agreement, payments under the Fund’s Rule 12b-1 Distribution and Service Plan (the “Plan”), brokerage expenses, acquired fund fees and expenses, taxes, interest (including borrowing costs), litigation expense and other extraordinary expenses.You may also pay brokerage commissions on the purchase and sale of Shares, which are not reflected in the table. ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT) Management Fee: []% Distribution and/or Service (12b-1) Fees:(1) 0.00% Other Expenses:* []% Total Annual Fund Operating Expenses:* []% *Based on estimated amounts for the current fiscal year. (1)Pursuant to the Plan, the Fund may bear a 12b-1 fee not to exceed 0.25% per annum of the Fund’s average daily net assets.However, no such fee is currently paid by the Fund, and the Board of Trustees of the Trust (the “Board”) has not currently approved the commencement of any payments under the Plan. EXAMPLE The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your Shares at the end of those periods.The example also assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.You may also pay brokerage commissions on the purchase and sale of Shares, which are not reflected in the example.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year: Three Years: $[] $[] - 6 - PORTFOLIO TURNOVER The Fund may pay transaction costs, including commissions when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.Because the Fund has not yet commenced operations, it does not have a portfolio turnover rate to provide. PRINCIPAL INVESTMENT STRATEGIES Under normal market conditions, the Fund seeks to achieve its investment objective by investing primarily in equity securities of international companies that the Adviser believes, based on quantitative analysis, are undervalued at the time of purchase and have the potential for capital appreciation.A security is undervalued when it trades at a price below the price at which the Adviser believes it would trade if the market reflected all factors relating to the issuer’s worth.In choosing investments that are undervalued, the Adviser focuses on companies that it believes show indications of quality and financial strength but have security prices that are low relative to current operating earnings and/or are currently viewed unfavorably by equity research analysts. The Fund will invest primarily in the common stock of international companies and depositary receipts.The Fund may invest in securities of companies in any industry and of any market capitalization. Although the Fund generally expects to invest in companies with larger market capitalizations, the Fund may invest in small- and mid-capitalization companies. The Fund is an actively managed ETF and thus does not seek to replicate the performance of a specific index.Rather, the Adviser has discretion on a daily basis to actively manage the Fund’s portfolio in accordance with the Fund’s investment objective. The Adviser utilizes a quantitative model to identify which securities the Fund might purchase and sell as well as opportune times for purchases and sales. While the Fund will invest in approximately 50 international equity securities as determined by its quantitative value factors, the quantity of holdings in the Fund will be based on a number of factors, including the asset size of the Fund and the number of companies that satisfy the Adviser’s quantitative measurements at any one time. The Fund’s portfolio will be rebalanced to the Adviser’s internal target allocations, developed pursuant to the Adviser’s strategy described above, at least annually. The Fund is a non-diversified fund and therefore may invest a greater portion of its assets in the securities of one or more issuers than a diversified fund. PRINCIPAL RISKS An investment in the Fund involves risk, including those described below.There is no assurance that the Fund will achieve its investment objective.An investor may lose money by investing in the Fund.An investment in the Fund is not a bank deposit and is not insured or guaranteed by the FDIC or any government agency. - 7 - Management Risk.The Fund is actively managed using proprietary investment strategies and processes.There can be no guarantee that these strategies and processes will produce the intended results and no guarantee that the Fund will achieve its investment objective.This could result in the Fund’s underperformance compared to other funds with similar investment objectives. Foreign Investment Risk.Returns on investments in foreign securities could be more volatile than, or trail the returns on, investments in U.S. securities. Investments in or exposures to foreign securities are subject to special risks, including risks associated with foreign securities generally, including differences in information available about issuers of securities and investor protection standards applicable in other jurisdictions; capital controls risks, including the risk of a foreign jurisdiction imposing restrictions on the ability to repatriate or transfer currency or other assets; currency risks; political, diplomatic and economic risks; regulatory risks; and foreign market and trading risks, including the costs of trading and risks of settlement in foreign jurisdictions. Depositary Receipts Risk. The risks of investments in depositary receipts, including American Depositary Receipts (“ADRs”), are substantially similar to Foreign Investment Risk. In addition, depositary receipts may not track the price of the underlying foreign securities, and their value may change materially at times when the U.S. markets are not open for trading. Value Style Investing Risk.A value stock may not increase in price as anticipated by the Adviser if other investors fail to recognize the company’s value and bid up the price, the markets favor faster-growing companies or the factors that the Adviser believes will increase the price of the security do not occur.Cyclical stocks in which the Fund may invest tend to lose value more quickly in periods of anticipated economic downturns than non-cyclical stocks. Companies that may be considered out of favor, particularly companies emerging from bankruptcy, may tend to lose value more quickly in periods of anticipated economic downturns, may have difficulty retaining customers and suppliers and, during economic downturns, may have difficulty paying their debt obligations or finding additional financing. Quantitative Security Selection Risk.Data for some companies may be less available and/or less current than data for companies in other markets.The Adviser will use quantitative techniques to generate investment decisions and its processes and stock selection could be adversely affected if it relies on erroneous or outdated data.In addition, securities selected using quantitative analysis could perform differently from the financial markets as a whole as a result of the characteristics used in the analysis, the weight placed on each characteristic and changes in the characteristic’s historical trends. Equity Investing Risk.An investment in the Fund involves risks similar to those of investing in any fund holding equity securities, such as market fluctuations, changes in interest rates and perceived trends in stock prices.The values of equity securities could decline generally or could underperform other investments.In addition, securities may decline in value due to factors affecting a specific issuer, market or securities markets generally. - 8 - Investment Risk.When you sell your Shares of the Fund, they could be worth less than what you paid for them. Therefore, you may lose money by investing in the Fund. Premium-Discount Risk.The Shares may trade above or below their net asset value (“NAV”).The market prices of Shares will generally fluctuate in accordance with changes in NAV as well as the relative supply of, and demand for, Shares on BATS Exchange, Inc. (“Exchange”).The trading price of Shares may deviate significantly from NAV during periods of market volatility. Secondary Market Trading Risk.Investors buying or selling Shares in the secondary market will pay brokerage commissions or other charges imposed by brokers as determined by that broker.Brokerage commissions are often a fixed amount and may be a significant proportional cost for investors seeking to buy or sell relatively small amounts of Shares. Small and Medium Capitalization Company Risk.Investing in securities of small and medium capitalization companies involves greater risk than customarily is associated with investing in larger, more established companies.These companies’ securities may be more volatile and less liquid than those of more established companies.Often small and medium capitalization companies and the industries in which they focus are still evolving and, as a result, they may be more sensitive to changing market conditions. Trading Risk.Although the Shares are listed on the Exchange, there can be no assurance that an active or liquid trading market for them will develop or be maintained.In addition, trading in Shares on the Exchange may be halted. Non-Diversification Risk.Because the Fund is non-diversified, it may be more sensitive to economic, business, political or other changes affecting individual issuers or investments than a diversified fund, which may result in greater fluctuation in the value of the Fund’s Shares and greater risk of loss. Portfolio Turnover Risk.The Fund’s investment strategy may from time to time result in higher turnover rates. This may increase the Fund’s brokerage commission costs, which could negatively impact the performance of the Fund. Rapid portfolio turnover also exposes shareholders to a higher current realization of short-term capital gains, distributions of which would generally be taxed to you as ordinary income and thus cause you to pay higher taxes. PERFORMANCE The Fund has not commenced operations as of the date of this Prospectus.Performance information will be available in the Prospectus after the Fund has been in operation for one full calendar year.When provided, the information will provide some indication of the risks of investing in the Fund by showing how the Fund’s average annual returns compare with a broad measure of market performance.Past performance does not necessarily indicate how the Fund will perform in the future.Once the Fund has commenced operations, you can obtain updated performance information at www.valueshares.com. - 9 - INVESTMENT ADVISER Alpha Architect Funds, LLC (the “Adviser”) serves as the investment adviser of the Fund. PORTFOLIO MANAGERS Messrs. Wesley R. Gray, David Foulke, Carl Kanner, John Vogel, Tao Wang and Yang Xu are the portfolio managers for the Fund and have managed the Fund since its inception. PURCHASE AND SALE OF FUND SHARES The Fund issues and redeems Shares on a continuous basis only in large blocks of Shares, typically [] Shares, called “Creation Units.”Creation Units are issued and redeemed in-kind for securities and/or for cash.Individual Shares may only be purchased and sold in secondary market transactions through brokers.Once created, individual Shares generally trade in the secondary market at market prices that change throughout the day.Market prices of Shares may be greater or less than their NAV. TAX INFORMATION The Fund’s distributions generally are taxable to you as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, in which case your distributions generally will be taxed when withdrawn from the tax-deferred account. PURCHASES THROUGH BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase Shares through a broker-dealer or other financial intermediary, the Fund and its related companies may pay the intermediary for the sale of Shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend Shares over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. - 10 - FUND SUMMARY MomentumShares U.S. Quantitative Momentum ETF INVESTMENT OBJECTIVE The Fund seeks long-term capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold Shares of the Fund.The investment advisory agreement (the “Advisory Agreement”) between the Trust and Alpha Architect Funds, LLC (the “Adviser”) provides that the Adviser bears all of its own costs associated with providing advisory services and all expenses of the Fund, except for the fee payment under the Advisory Agreement, payments under the Fund’s Rule 12b-1 Distribution and Service Plan (the “Plan”), brokerage expenses, acquired fund fees and expenses, taxes, interest (including borrowing costs), litigation expense and other extraordinary expenses.You may also pay brokerage commissions on the purchase and sale of Shares, which are not reflected in the table. ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT) Management Fee: []% Distribution and/or Service (12b-1) Fees:(1) 0.00% Other Expenses:* []% Total Annual Fund Operating Expenses:* []% *Based on estimated amounts for the current fiscal year. (1)Pursuant to the Plan, the Fund may bear a 12b-1 fee not to exceed 0.25% per annum of the Fund’s average daily net assets.However, no such fee is currently paid by the Fund, and the Board of Trustees of the Trust (the “Board”) has not currently approved the commencement of any payments under the Plan. EXAMPLE The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your Shares at the end of those periods.The example also assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.You may also pay brokerage commissions on the purchase and sale of Shares, which are not reflected in the example.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year: Three Years: $[] $[] - 11 - PORTFOLIO TURNOVER The Fund may pay transaction costs, including commissions when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.Because the Fund has not yet commenced operations, it does not have a portfolio turnover rate to provide. PRINCIPAL INVESTMENT STRATEGIES Under normal market conditions, the Fund seeks to achieve its investment objective by investing primarily in U.S. equity securities that the Adviser believes, based on quantitative analysis, have positive momentum.The Adviser considers a security to have positive momentum primarily if it has a total return performance, expressed as the magnitude of profitability for the security in percentage terms, over a certain period (e.g., the prior twelve months) that ranks it at or near the top of its relevant universe (i.e., U.S. equity securities that meet the Fund’s trading volume and market liquidity criteria) at the time of purchase. In assessing positive momentum, the Adviser may also consider additional factors, such as the security’s return over intermediate periods (e.g., the most recent quarter) or other time periods, as well as the characteristics of the security’s return path (such as comparisons of the security’s more recent individual monthly returns against less recent individual monthly returns). The criteria the Adviser uses for determining positive momentum may change from time to time. Under normal circumstances, the Fund will invest at least 80% of its net assets, plus any borrowings for investment purposes, in securities of U.S. companies.The Fund will invest primarily in the common stock of U.S. companies.The Fund may invest in securities of companies in any industry and of any market capitalization. Although the Fund generally expects to invest in companies with larger market capitalizations, the Fund may invest in small- and mid-capitalization companies. The Fund is an actively managed ETF and thus does not seek to replicate the performance of a specific index.Rather, the Adviser has discretion on a daily basis to actively manage the Fund’s portfolio in accordance with the Fund’s investment objective. The Adviser utilizes a quantitative model to identify which securities the Fund might purchase and sell as well as opportune times for purchases and sales. While the Fund will invest in approximately 50 U.S. equity securities as determined by its quantitative momentum factors, the quantity of holdings in the Fund will be based on a number of factors, including the asset size of the Fund and the number of companies that satisfy the Adviser’s quantitative measurements at any one time.The Fund’s portfolio will be rebalanced to the Adviser’s internal target allocations, developed pursuant to the Adviser’s strategy described above, at least semi-annually. The Fund is a non-diversified fund and therefore may invest a greater portion of its assets in the securities of one or more issuers than a diversified fund. - 12 - PRINCIPAL RISKS An investment in the Fund involves risk, including those described below.There is no assurance that the Fund will achieve its investment objective.An investor may lose money by investing in the Fund.An investment in the Fund is not a bank deposit and is not insured or guaranteed by the FDIC or any government agency. Management Risk.The Fund is actively managed using proprietary investment strategies and processes.There can be no guarantee that these strategies and processes will produce the intended results and no guarantee that the Fund will achieve its investment objective.This could result in the Fund’s underperformance compared to other funds with similar investment objectives. Momentum Style Risk.Investing in or having exposure to securities with positive momentum entails investing in securities that have had above-average recent returns. These securities may be more volatile than a broad cross-section of securities. In addition, there may be periods when the momentum style is out of favor, and during which the investment performance of the Fund using a momentum strategy may suffer. Quantitative Security Selection Risk.Data for some companies may be less available and/or less current than data for companies in other markets.The Adviser will use quantitative techniques to generate investment decisions and its processes and stock selection could be adversely affected if it relies on erroneous or outdated data.In addition, securities selected using quantitative analysis could perform differently from the financial markets as a whole as a result of the characteristics used in the analysis, the weight placed on each characteristic and changes in the characteristic’s historical trends. Equity Investing Risk.An investment in the Fund involves risks similar to those of investing in any fund holding equity securities, such as market fluctuations, changes in interest rates and perceived trends in stock prices.The values of equity securities could decline generally or could underperform other investments.In addition, securities may decline in value due to factors affecting a specific issuer, market or securities markets generally. Investment Risk.When you sell your Shares of the Fund, they could be worth less than what you paid for them. Therefore, you may lose money by investing in the Fund. Premium-Discount Risk.The Shares may trade above or below their net asset value (“NAV”).The market prices of Shares will generally fluctuate in accordance with changes in NAV as well as the relative supply of, and demand for, Shares on BATS Exchange, Inc. (“Exchange”).The trading price of Shares may deviate significantly from NAV during periods of market volatility. Secondary Market Trading Risk.Investors buying or selling Shares in the secondary market will pay brokerage commissions or other charges imposed by brokers as determined by that broker.Brokerage commissions are often a fixed amount and may be a significant proportional cost for investors seeking to buy or sell relatively small amounts of Shares. - 13 - Small and Medium Capitalization Company Risk.Investing in securities of small and medium capitalization companies involves greater risk than customarily is associated with investing in larger, more established companies.These companies’ securities may be more volatile and less liquid than those of more established companies.Often small and medium capitalization companies and the industries in which they focus are still evolving and, as a result, they may be more sensitive to changing market conditions. Trading Risk.Although the Shares are listed on the Exchange, there can be no assurance that an active or liquid trading market for them will develop or be maintained.In addition, trading in Shares on the Exchange may be halted. Non-Diversification Risk.Because the Fund is non-diversified, it may be more sensitive to economic, business, political or other changes affecting individual issuers or investments than a diversified fund, which may result in greater fluctuation in the value of the Fund’s Shares and greater risk of loss. Portfolio Turnover Risk.The Fund’s investment strategy may from time to time result in higher turnover rates. This may increase the Fund’s brokerage commission costs, which could negatively impact the performance of the Fund. Rapid portfolio turnover also exposes shareholders to a higher current realization of short-term capital gains, distributions of which would generally be taxed to you as ordinary income and thus cause you to pay higher taxes. PERFORMANCE The Fund has not commenced operations as of the date of this Prospectus.Performance information will be available in the Prospectus after the Fund has been in operation for one full calendar year.When provided, the information will provide some indication of the risks of investing in the Fund by showing how the Fund’s average annual returns compare with a broad measure of market performance.Past performance does not necessarily indicate how the Fund will perform in the future.Once the Fund has commenced operations, you can obtain updated performance information at www.momentumshares.com. INVESTMENT ADVISER Alpha Architect Funds, LLC (the “Adviser”) serves as the investment adviser of the Fund. PORTFOLIO MANAGERS Messrs. Wesley R. Gray, David Foulke, Carl Kanner, John Vogel, Tao Wang and Yang Xu are the portfolio managers for the Fund and have managed the Fund since its inception. PURCHASE AND SALE OF FUND SHARES The Fund issues and redeems Shares on a continuous basis only in large blocks of Shares, typically [] Shares, called “Creation Units.”Creation Units are issued and redeemed in-kind for securities and/or for cash.Individual Shares may only be purchased and sold in - 14 - secondary market transactions through brokers.Once created, individual Shares generally trade in the secondary market at market prices that change throughout the day.Market prices of Shares may be greater or less than their NAV. TAX INFORMATION The Fund’s distributions generally are taxable to you as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, in which case your distributions generally will be taxed when withdrawn from the tax-deferred account. PURCHASES THROUGH BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase Shares through a broker-dealer or other financial intermediary, the Fund and its related companies may pay the intermediary for the sale of Shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend Shares over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. - 15 - FUND SUMMARY MomentumShares International Quantitative Momentum ETF INVESTMENT OBJECTIVE The Fund seeks long-term capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold Shares of the Fund.The investment advisory agreement (the “Advisory Agreement”) between the Trust and Alpha Architect Funds, LLC (the “Adviser”) provides that the Adviser bears all of its own costs associated with providing advisory services and all expenses of the Fund, except for the fee payment under the Advisory Agreement, payments under the Fund’s Rule 12b-1 Distribution and Service Plan (the “Plan”), brokerage expenses, acquired fund fees and expenses, taxes, interest (including borrowing costs), litigation expense and other extraordinary expenses.You may also pay brokerage commissions on the purchase and sale of Shares, which are not reflected in the table. ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT) Management Fee: []% Distribution and/or Service (12b-1) Fees:(1) 0.00% Other Expenses:* []% Total Annual Fund Operating Expenses:* []% *Based on estimated amounts for the current fiscal year. (1)Pursuant to the Plan, the Fund may bear a 12b-1 fee not to exceed 0.25% per annum of the Fund’s average daily net assets.However, no such fee is currently paid by the Fund, and the Board of Trustees of the Trust (the “Board”) has not currently approved the commencement of any payments under the Plan. EXAMPLE The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your Shares at the end of those periods.The example also assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.You may also pay brokerage commissions on the purchase and sale of Shares, which are not reflected in the example.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year: Three Years: $[] $[] - 16 - PORTFOLIO TURNOVER The Fund may pay transaction costs, including commissions when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.Because the Fund has not yet commenced operations, it does not have a portfolio turnover rate to provide. PRINCIPAL INVESTMENT STRATEGIES Under normal market conditions, the Fund seeks to achieve its investment objective by investing primarily in equity securities of international companies that the Adviser believes, based on quantitative analysis, have positive momentum.The Adviser considers a security to have positive momentum primarily if it has a total return performance, expressed as the magnitude of profitability for the security in percentage terms, over a certain period (e.g., the prior twelve months) that ranks it at or near the top of its relevant universe (i.e., international equity securities that meet the Fund’s trading volume and market liquidity criteria) at the time of purchase. In assessing positive momentum, the Adviser may also consider additional factors, such as the security’s return over intermediate periods (e.g., the most recent quarter) or other time periods, as well as the characteristics of the security’s return path (such as comparisons of the security’s more recent individual monthly returns against less recent individual monthly returns). The criteria the Adviser uses for determining positive momentum may change from time to time. The Fund will invest primarily in the common stock of international companies and depositary receipts.The Fund may invest in securities of companies in any industry and of any market capitalization. Although the Fund generally expects to invest in companies with larger market capitalizations, the Fund may invest in small- and mid-capitalization companies. The Fund is an actively managed ETF and thus does not seek to replicate the performance of a specific index.Rather, the Adviser has discretion on a daily basis to actively manage the Fund’s portfolio in accordance with the Fund’s investment objective. The Adviser utilizes a quantitative model to identify which securities the Fund might purchase and sell as well as opportune times for purchases and sales. While the Fund will invest in approximately 50 international equity securities as determined by its quantitative momentum factors, the quantity of holdings in the Fund will be based on a number of factors, including the asset size of the Fund and the number of companies that satisfy the Adviser’s quantitative measurements at any one time. The Fund’s portfolio will be rebalanced to the Adviser’s internal target allocations, developed pursuant to the Adviser’s strategy described above, at least annually. The Fund is a non-diversified fund and therefore may invest a greater portion of its assets in the securities of one or more issuers than a diversified fund. - 17 - PRINCIPAL RISKS An investment in the Fund involves risk, including those described below.There is no assurance that the Fund will achieve its investment objective.An investor may lose money by investing in the Fund.An investment in the Fund is not a bank deposit and is not insured or guaranteed by the FDIC or any government agency. Management Risk.The Fund is actively managed using proprietary investment strategies and processes.There can be no guarantee that these strategies and processes will produce the intended results and no guarantee that the Fund will achieve its investment objective.This could result in the Fund’s underperformance compared to other funds with similar investment objectives. Foreign Investment Risk.Returns on investments in foreign securities could be more volatile than, or trail the returns on, investments in U.S. securities. Investments in or exposures to foreign securities are subject to special risks, including risks associated with foreign securities generally, including differences in information available about issuers of securities and investor protection standards applicable in other jurisdictions; capital controls risks, including the risk of a foreign jurisdiction imposing restrictions on the ability to repatriate or transfer currency or other assets; currency risks; political, diplomatic and economic risks; regulatory risks; and foreign market and trading risks, including the costs of trading and risks of settlement in foreign jurisdictions. Depositary Receipts Risk. The risks of investments in depositary receipts, including American Depositary Receipts (“ADRs”), are substantially similar to Foreign Investment Risk. In addition, depositary receipts may not track the price of the underlying foreign securities, and their value may change materially at times when the U.S. markets are not open for trading. Momentum Style Risk.Investing in or having exposure to securities with positive momentum entails investing in securities that have had above-average recent returns. These securities may be more volatile than a broad cross-section of securities. In addition, there may be periods when the momentum style is out of favor, and during which the investment performance of the Fund using a momentum strategy may suffer. Quantitative Security Selection Risk.Data for some companies may be less available and/or less current than data for companies in other markets.The Adviser will use quantitative techniques to generate investment decisions and its processes and stock selection could be adversely affected if it relies on erroneous or outdated data.In addition, securities selected using quantitative analysis could perform differently from the financial markets as a whole as a result of the characteristics used in the analysis, the weight placed on each characteristic and changes in the characteristic’s historical trends. Equity Investing Risk.An investment in the Fund involves risks similar to those of investing in any fund holding equity securities, such as market fluctuations, changes in interest rates and perceived trends in stock prices.The values of equity securities could decline generally or could underperform other investments.In addition, securities may decline in value due to factors affecting a specific issuer, market or securities markets generally. - 18 - Investment Risk.When you sell your Shares of the Fund, they could be worth less than what you paid for them. Therefore, you may lose money by investing in the Fund. Premium-Discount Risk.The Shares may trade above or below their net asset value (“NAV”).The market prices of Shares will generally fluctuate in accordance with changes in NAV as well as the relative supply of, and demand for, Shares on BATS Exchange, Inc. (“Exchange”).The trading price of Shares may deviate significantly from NAV during periods of market volatility. Secondary Market Trading Risk.Investors buying or selling Shares in the secondary market will pay brokerage commissions or other charges imposed by brokers as determined by that broker.Brokerage commissions are often a fixed amount and may be a significant proportional cost for investors seeking to buy or sell relatively small amounts of Shares. Small and Medium Capitalization Company Risk.Investing in securities of small and medium capitalization companies involves greater risk than customarily is associated with investing in larger, more established companies.These companies’ securities may be more volatile and less liquid than those of more established companies.Often small and medium capitalization companies and the industries in which they focus are still evolving and, as a result, they may be more sensitive to changing market conditions. Trading Risk.Although the Shares are listed on the Exchange, there can be no assurance that an active or liquid trading market for them will develop or be maintained.In addition, trading in Shares on the Exchange may be halted. Non-Diversification Risk.Because the Fund is non-diversified, it may be more sensitive to economic, business, political or other changes affecting individual issuers or investments than a diversified fund, which may result in greater fluctuation in the value of the Fund’s Shares and greater risk of loss. Portfolio Turnover Risk.The Fund’s investment strategy may from time to time result in higher turnover rates. This may increase the Fund’s brokerage commission costs, which could negatively impact the performance of the Fund. Rapid portfolio turnover also exposes shareholders to a higher current realization of short-term capital gains, distributions of which would generally be taxed to you as ordinary income and thus cause you to pay higher taxes. PERFORMANCE The Fund has not commenced operations as of the date of this Prospectus.Performance information will be available in the Prospectus after the Fund has been in operation for one full calendar year.When provided, the information will provide some indication of the risks of investing in the Fund by showing how the Fund’s average annual returns compare with a broad measure of market performance.Past performance does not necessarily indicate how the Fund will perform in the future.Once the Fund has commenced operations, you can obtain updated performance information at www.momentumshares.com. - 19 - INVESTMENT ADVISER Alpha Architect Funds, LLC (the “Adviser”) serves as the investment adviser of the Fund. PORTFOLIO MANAGERS Messrs. Wesley R. Gray, David Foulke, Carl Kanner, John Vogel, Tao Wang and Yang Xu are the portfolio managers for the Fund and have managed the Fund since its inception. PURCHASE AND SALE OF FUND SHARES The Fund issues and redeems Shares on a continuous basis only in large blocks of Shares, typically [] Shares, called “Creation Units.”Creation Units are issued and redeemed in-kind for securities and/or for cash.Individual Shares may only be purchased and sold in secondary market transactions through brokers.Once created, individual Shares generally trade in the secondary market at market prices that change throughout the day.Market prices of Shares may be greater or less than their NAV. TAX INFORMATION The Fund’s distributions generally are taxable to you as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, in which case your distributions generally will be taxed when withdrawn from the tax-deferred account. PURCHASES THROUGH BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase Shares through a broker-dealer or other financial intermediary, the Fund and its related companies may pay the intermediary for the sale of Shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend Shares over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. - 20 - ADDITIONAL INFORMATION ABOUT THE FUNDS HOW Are THE FUNDS DIFFERENT FROM MUTUAL FUNDS? Redeemability.Mutual fund shares may be bought from, and redeemed with, the issuing fund for cash at NAV typically calculated once at the end of the business day.Shares of the Funds, by contrast, cannot be purchased from or redeemed with the Funds except by or through APs (defined below), and then typically for an in-kind basket of securities (and a limited cash amount) or cash amount.In addition, the Funds issue and redeem Shares on a continuous basis only in large blocks of Shares, typically [] Shares, called “Creation Units.” Exchange Listing.Unlike mutual fund shares, Shares will be listed for trading on the Exchange.Investors can purchase and sell Shares on the secondary market through a broker.Investors purchasing Shares in the secondary market through a brokerage account or with the assistance of a broker may be subject to brokerage commissions and charges.Secondary-market transactions do not occur at NAV, but at market prices that change throughout the day, based on the supply of, and demand for, Shares and on changes in the prices of a Fund’s portfolio holdings.The market price of Shares may differ from the NAV of a Fund.The difference between market price of Shares and the NAV of a Fund is called a premium when the market price is above the reported NAV and called a discount when the market price is below the reported NAV, and the difference is expected to be small most of the time, though it may be significant, especially in times of extreme market volatility. Tax Treatment.Shares have been designed to be tax-efficient.Specifically, their in-kind creation and redemption feature has been designed to protect Fund shareholders from adverse tax consequences applicable to registered investment companies as a result of cash transactions in the registered investment company’s shares, including cash redemptions.Nevertheless, to the extent redemptions from the Funds are paid in cash, the Funds may realize capital gains or losses, including in some cases short-term capital gains, upon the sale of portfolio securities to generate the cash to satisfy the redemption.Because the Funds are actively managed, they may generate more taxable gains for shareholders than passively-managed exchange-traded funds, particularly during the Funds’ growth stages when portfolio changes are more likely to be implemented within the Funds rather than through the in-kind creation and redemption mechanism. Transparency.Each Fund’s portfolio holdings are disclosed on its website daily after the close of trading on the Exchange and prior to the opening of trading on the Exchange the following day.A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”). Premium/Discount Information.Information about the premiums and discounts at which the Funds’ Shares have traded will be available at www.valueshares.com for the ValueShares U.S. Quantitative Value ETF and ValueShares International Quantitative Value ETF (the “ValueShares ETFs”) and www.momentumshares.com for the MomentumShares U.S. - 21 - Quantitative Momentum ETF and MomentumShares International Quantitative Momentum ETF (the “MomentumShares ETFs”). ADDITIONAL INFORMATION ABOUT THE FUNDS’ INVESTMENT STRATEGIES AND RISKS This Prospectus does not describe all of the Funds’ investment practices.For more information about other types of investments a Fund may make, and about the risks of investing in each Fund, please see the Funds’ SAI, which is available upon request.Each Fund’s investment objective is a non-fundamental investment policy and may be changed without a vote of shareholders upon at least 60 days’ prior written notice to shareholders. ValueShares U.S. Quantitative Value ETF. The Fund seeks long-term capital appreciation.Under normal market conditions, the Fund seeks to achieve its investment objective by investing primarily in U.S. equity securities that the Adviser believes, based on quantitative analysis, are undervalued at the time of purchase and have the potential for capital appreciation. In choosing investments that are undervalued, the Adviser focuses on companies that it believes show indications of quality and financial strength but have security prices that are low relative to current operating earnings and/or are currently viewed unfavorably by equity research analysts. A security is undervalued when it trades at a price below the price at which the Adviser believes it would trade if the market reflected all factors relating to the issuer’s worth.The Adviser may consider a company to be undervalued in the marketplace relative to its underlying asset values because of overreaction by investors to unfavorable news about a company, an industry or the stock market in general, or as a result of a market decline, poor economic conditions, tax-loss selling, or actual or anticipated unfavorable developments affecting a company. The types of companies the Fund may invest in include those that are attempting to recover from business setbacks or bankruptcy, or adverse events (turnarounds) or cyclical downturns.In addition to price, the Fund, in choosing an investment, may consider a variety of other factors that may identify the issuer as a potential turnaround candidate or takeover target, such as ownership of valuable franchises, trademarks or trade names, control of distribution networks and market share for particular products. Purchase decisions may also be influenced by income, company buy-backs and insider purchases and sales. Under normal circumstances, the Fund will invest at least 80% of its net assets, plus any borrowings for investment purposes, in securities of U.S. companies.The Fund’s 80% policy is non-fundamental and can be changed without shareholder approval. However, Fund shareholders would be given at least 60 days’ notice prior to any such change. The Fund will invest primarily in the common stock of U.S. companies.The Fund may invest in securities of companies in any industry and of any market capitalization. Although the Fund generally expects to invest in companies with larger market capitalizations, the Fund may invest in small- and mid-capitalization companies. - 22 - For purposes of the Fund’s investments, securities of U.S. companies include the securities of any company organized outside of the United States: (a) that is included in the Fund’s benchmark index, the S&P 500® Index; (b) that has its headquarters or principal location of operations in the United States; (c) whose primary listing is on a securities exchange or market in the United States; or (d) that derives a majority of its revenues in the United States. The Fund is an actively managed ETF and thus does not seek to replicate the performance of a specific index.Rather, the Adviser has discretion on a daily basis to actively manage the Fund’s portfolio in accordance with the Fund’s investment objective. The Adviser utilizes a quantitative model to identify which securities the Fund might purchase and sell as well as opportune times for purchases and sales. While the Fund will invest in approximately 50 U.S. equity securities as determined by its quantitative value factors, the quantity of holdings in the Fund will be based on a number of factors, including the asset size of the Fund and the number of companies that satisfy the Adviser’s quantitative measurements at any one time. The Fund’s portfolio will be rebalanced to the Adviser’s internal target allocations, developed pursuant to the Adviser’s strategy described above, at least semi-annually. The Fund is a non-diversified fund. It generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a diversified fund. ValueShares International Quantitative Value ETF. The Fund seeks long-term capital appreciation.Under normal market conditions, the Fund seeks to achieve its investment objective by investing primarily in equity securities of international companies that the Adviser believes, based on quantitative analysis, are undervalued at the time of purchase and have the potential for capital appreciation. In choosing investments that are undervalued, the Adviser focuses on companies that it believes show indications of quality and financial strength but have security prices that are low relative to current operating earnings and/or are currently viewed unfavorably by equity research analysts. A security is undervalued when it trades at a price below the price at which the Adviser believes it would trade if the market reflected all factors relating to the issuer’s worth.The Adviser may consider a company to be undervalued in the marketplace relative to its underlying asset values because of overreaction by investors to unfavorable news about a company, an industry or the stock market in general, or as a result of a market decline, poor economic conditions, tax-loss selling, or actual or anticipated unfavorable developments affecting a company. The types of companies the Fund may invest in include those that are attempting to recover from business setbacks or bankruptcy, or adverse events (turnarounds) or cyclical downturns.In addition to price, the Fund, in choosing an investment, may consider a variety of other factors that may identify the issuer as a potential turnaround candidate or takeover target, such as ownership of valuable franchises, trademarks or trade names, control of distribution networks and market - 23 - share for particular products. Purchase decisions may also be influenced by income, company buy-backs and insider purchases and sales. The Fund will invest primarily in the common stock of international companies and depositary receipts.The Fund invests its assets in investments that are economically tied to a number of countries throughout the world.The Fund may invest in securities of companies in any industry and of any market capitalization. Although the Fund generally expects to invest in companies with larger market capitalizations, the Fund may invest in small- and mid-capitalization companies. For purposes of the Fund’s investments, securities of international companies include the securities of any company (a) that is organized outside of the United States; (b) that is included in the Fund’s benchmark index, the MSCI EAFE Index; (c) that has its headquarters or principal location of operations in a country outside of the United States; (d) whose primary listing is on a securities exchange or market outside of the United States; or (e) that derives a majority of its revenues outside of the United States. The Fund is an actively managed ETF and thus does not seek to replicate the performance of a specific index.Rather, the Adviser has discretion on a daily basis to actively manage the Fund’s portfolio in accordance with the Fund’s investment objective. The Adviser utilizes a quantitative model to identify which securities the Fund might purchase and sell as well as opportune times for purchases and sales. While the Fund will invest in approximately 50 international equity securities as determined by its quantitative value factors, the quantity of holdings in the Fund will be based on a number of factors, including the asset size of the Fund and the number of companies that satisfy the Adviser’s quantitative measurements at any one time. The Fund’s portfolio will be rebalanced to the Adviser’s internal target allocations, developed pursuant to the Adviser’s strategy described above, at least annually. The Fund is a non-diversified fund. It generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a diversified fund. MomentumShares U.S. Quantitative Momentum ETF. The Fund seeks long-term capital appreciation.Under normal market conditions, the Fund seeks to achieve its investment objective by investing primarily in U.S. equity securities that the Adviser believes, based on quantitative analysis, have positive momentum. The Adviser considers a security to have positive momentum primarily if it has a total return performance, expressed as the magnitude of profitability for the security in percentage terms, over a certain period (e.g., the prior twelve months) that ranks it at or near the top of its relevant universe (i.e., U.S. equity securities that meet the Fund’s trading volume and market liquidity criteria) at the time of purchase. In assessing positive momentum, the Adviser may also consider additional factors, such as the security’s return over intermediate periods (e.g., the most recent quarter) or other time periods, as well as the characteristics of the security’s return path (such as - 24 - comparisons of the security’s more recent individual monthly returns against less recent individual monthly returns). The criteria the Adviser uses for determining positive momentum may change from time to time. Under normal circumstances, the Fund will invest at least 80% of its net assets, plus any borrowings for investment purposes, in securities of U.S. companies.The Fund’s 80% policy is non-fundamental and can be changed without shareholder approval. However, Fund shareholders would be given at least 60 days’ notice prior to any such change. The Fund will invest primarily in the common stock of U.S. companies.The Fund may invest in securities of companies in any industry and of any market capitalization. Although the Fund generally expects to invest in companies with larger market capitalizations, the Fund may invest in small- and mid-capitalization companies. For purposes of the Fund’s investments, securities of U.S. companies include the securities of any company organized outside of the United States: (a) that is included in the Fund’s benchmark index, the S&P 500® Index; (b) that has its headquarters or principal location of operations in the United States; (c) whose primary listing is on a securities exchange or market in the United States; or (d) that derives a majority of its revenues in the United States. The Fund is an actively managed ETF and thus does not seek to replicate the performance of a specific index.Rather, the Adviser has discretion on a daily basis to actively manage the Fund’s portfolio in accordance with the Fund’s investment objective. The Adviser utilizes a quantitative model to identify which securities the Fund might purchase and sell as well as opportune times for purchases and sales. While the Fund will invest in approximately 50 U.S. equity securities as determined by its quantitative momentum factors, the quantity of holdings in the Fund will be based on a number of factors, including the asset size of the Fund and the number of companies that satisfy the Adviser’s quantitative measurements at any one time. The Fund’s portfolio will be rebalanced to the Adviser’s internal target allocations, developed pursuant to the Adviser’s strategy described above, at least semi-annually. The Fund is a non-diversified fund. It generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a diversified fund. MomentumShares International Quantitative Momentum ETF. The Fund seeks long-term capital appreciation.Under normal market conditions, the Fund seeks to achieve its investment objective by investing primarily in equity securities of international companies that the Adviser believes, based on quantitative analysis, have positive momentum. The Adviser considers a security to have positive momentum primarily if it has a total return performance, expressed as the magnitude of profitability for the security in percentage terms, over a certain period (e.g., the prior twelve months) that ranks it at or near the top of its relevant universe (i.e., international equity securities that meet the Fund’s trading volume and market liquidity criteria) at the time of purchase. In assessing positive momentum, the Adviser may also - 25 - consider additional factors, such as the security’s return over intermediate periods (e.g., the most recent quarter) or other time periods, as well as the characteristics of the security’s return path (such as comparisons of the security’s more recent individual monthly returns against less recent individual monthly returns). The criteria the Adviser uses for determining positive momentum may change from time to time. The Fund will invest primarily in the common stock of international companies and depositary receipts.The Fund invests its assets in investments that are economically tied to a number of countries throughout the world.The Fund may invest in securities of companies in any industry and of any market capitalization. Although the Fund generally expects to invest in companies with larger market capitalizations, the Fund may invest in small- and mid-capitalization companies. For purposes of the Fund’s investments, securities of international companies include the securities of any company (a) that is organized outside of the United States; (b) that is included in the Fund’s benchmark index, the MSCI EAFE Index; (c) that has its headquarters or principal location of operations in a country outside of the United States; (d) whose primary listing is on a securities exchange or market outside of the United States; or (e) that derives a majority of its revenues outside of the United States. The Fund is an actively managed ETF and thus does not seek to replicate the performance of a specific index.Rather, the Adviser has discretion on a daily basis to actively manage the Fund’s portfolio in accordance with the Fund’s investment objective. The Adviser utilizes a quantitative model to identify which securities the Fund might purchase and sell as well as opportune times for purchases and sales. While the Fund will invest in approximately 50 international equity securities as determined by its quantitative momentum factors, the quantity of holdings in the Fund will be based on a number of factors, including the asset size of the Fund and the number of companies that satisfy the Adviser’s quantitative measurements at any one time.The Fund’s portfolio will be rebalanced to the Adviser’s internal target allocations, developed pursuant to the Adviser’s strategy described above, at least annually. The Fund is a non-diversified fund. It generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a diversified fund. Temporary Defensive Positions. To respond to adverse market, economic, political or other conditions, the Adviser may invest up to 100% of a Fund’s assets in a temporary defensive manner by holding all or a substantial portion of its assets in cash, cash equivalents or other high quality short-term investments.Temporary defensive investments generally may include short-term U.S. government securities, commercial paper, bank obligations, repurchase agreements, money market fund shares, and other money market instruments. The Adviser also may invest in these types of securities or hold cash while looking for suitable investment opportunities or to maintain liquidity. In these circumstances, a Fund may be unable to achieve its investment objective. - 26 - Additional Information About the Funds’ Risks The table below provides additional information about the risks of investing in each Fund, including the principal risks identified under “Principal Risks” in each Fund Summary.Following the table, each risk is explained. Risks ValueShares U.S. Quantitative Value ETF ValueShares International Quantitative Value ETF MomentumShares U.S. Quantitative Momentum ETF MomentumShares International Quantitative Momentum ETF Principal Risks Management Risk X X X X Foreign Investment Risk X X Value Style Investing Risk X X Momentum Style Risk X X Quantitative Security Selection Risk X X X X Equity Investing Risk X X X X Investment Risk X X X X Premium-Discount Risk X X X X Secondary Market Trading Risk X X X X Small and Medium Capitalization Company Risk X X X X Trading Risk X X X X Non-Diversification Risk X X X X Portfolio Turnover Risk X X X X PRINCIPAL RISKS Management Risk.The Funds are actively managed and use proprietary investment strategies and processes.There can be no guarantee that these strategies and processes will produce the intended results and no guarantee that a Fund will achieve its investment objective or outperform other investment strategies over the short- or long-term market cycles.Securities selected by the Adviser may not perform as expected.This could result in a Fund’s underperformance compared to other funds with similar investment objectives. Foreign Investment Risk.The ValueShares International Quantitative Value ETF and MomentumShares International Quantitative Momentum ETF may invest in foreign securities, - 27 - including non-U.S. dollar-denominated securities traded outside of the United States and U.S. dollar-denominated securities of foreign issuers traded in the United States.Returns on investments in foreign securities could be more volatile than, or trail the returns on, investments in U.S. securities. Investments in foreign securities, including investments in ADRs, European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”), are subject to special risks, including the following: Foreign Securities Risk. Investments in non-U.S. securities involve certain risks that may not be present with investments in U.S. securities. For example, investments in non-U.S. securities may be subject to risk of loss due to foreign currency fluctuations or to political or economic instability. There may be less information publicly available about a non-U.S. issuer than a U.S. issuer. Non-U.S. issuers may be subject to different accounting, auditing, financial reporting and investor protection standards than U.S. issuers. Changes to the financial condition or credit rating of foreign issuers may also adversely affect the value of a Fund’s securities. Investments in non-U.S. securities may be subject to withholding or other taxes and may be subject to additional trading, settlement, custodial, and operational risks. Because legal systems differ, there is also the possibility that it will be difficult to obtain or enforce legal judgments in certain countries. Since foreign exchanges may be open on days when a Fund does not price its Shares, the value of the securities in a Fund’s portfolio may change on days when shareholders will not be able to purchase or sell a Fund’s Shares. Conversely, Fund Shares may trade on days when foreign exchanges are closed. Investment in foreign securities may involve higher costs than investment in U.S. securities, including higher transaction and custody costs as well as the imposition of additional taxes by foreign governments. Each of these factors can make investments in a Fund more volatile and potentially less liquid than other types of investments. Capital Controls Risk. Economic conditions, such as volatile currency exchange rates and interest rates, political events and other conditions may, without prior warning, lead to government intervention and the imposition of “capital controls” or expropriation or nationalization of assets. The possible establishment of exchange controls or freezes on the convertibility of currency, or the adoption of other governmental restrictions, might adversely affect an investment in foreign securities. Capital controls include the prohibition of, or restrictions on, the ability to transfer currency, securities or other assets within or out of a jurisdiction. Levies may be placed on profits repatriated by foreign entities (such as a Fund). Capital controls may impact the ability of a Fund to buy, sell or otherwise transfer securities or currency, may adversely affect the trading market and price for Shares of a Fund, and may cause a Fund to decline in value. Depositary Receipt Risk. A Fund’s investments in foreign companies may be in the form of depositary receipts or other securities convertible into securities of foreign issuers, including ADRs, EDRs and GDRs.ADRs, EDRs, and GDRs are generally subject to the risks of investing directly in foreign securities and, in some cases, there may be less information available about the underlying issuers than would be the case with a direct investment in the foreign issuer. ADRs are U.S. dollar-denominated receipts representing shares of foreign-based corporations. GDRs are similar to ADRs but are shares of foreign-based corporations generally issued by international banks in one or more markets around the world. Investment - 28 - in ADRs and GDRs may be less liquid than the underlying shares in their primary trading market and GDRs may be more volatile. Depositary receipts may be “sponsored” or “unsponsored” and may be unregistered and unlisted. Sponsored depositary receipts are established jointly by a depositary and the underlying issuer, whereas unsponsored depositary receipts may be established by a depositary without participation by the underlying issuer. Holders of an unsponsored depositary receipt generally bear all the costs associated with establishing the unsponsored depositary receipt. In addition, the issuers of the securities underlying unsponsored depositary receipts are not obligated to disclose material information in the United States and, therefore, there may be less information available regarding such issuers and there may not be a correlation between such information and the market value of the depositary receipts. A Fund’s investments may also include ADRs and GDRs that are not purchased in the public markets and are restricted securities that can be offered and sold only to “qualified institutional buyers” under Rule 144A of the Securities Act of 1933, as amended (the “Securities Act”). The Adviser will determine the liquidity of these investments pursuant to guidelines established by the Board. If a particular investment in such ADRs or GDRs is deemed illiquid, that investment will be included within a Fund’s limitation on investment in illiquid securities. Moreover, if adverse market conditions were to develop during the period between a Fund’s decision to sell these types of ADRs or GDRs and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. Currency Risk. Each Fund’s NAV is determined on the basis of U.S. dollars; therefore, a Fund may lose value if the local currency of a foreign market depreciates against the U.S. dollar, even if the local currency value of a Fund’s holdings goes up. Currency exchange rates may fluctuate significantly over short periods of time. Currency exchange rates also can be affected unpredictably by intervention; by failure to intervene by U.S. or foreign governments or central banks; or by currency controls or political developments in the U.S. or abroad. Changes in foreign currency exchange rates may affect the NAV of a Fund and the price of a Fund’s Shares. Devaluation of a currency by a country’s government or banking authority would have a significant impact on the value of any investments denominated in that currency. Political and Economic Risk. A Fund is subject to foreign political and economic risk not associated with U.S. investments, meaning that political events (civil unrest, national elections, changes in political conditions and foreign relations, imposition of exchange controls and repatriation restrictions), social and economic events (labor strikes, rising inflation) and natural disasters occurring in a foreign country could cause a Fund’s investments to experience gains or losses. A Fund also could be unable to enforce its ownership rights or pursue legal remedies in countries where it invests. Foreign Market and Trading Risk. The trading markets for many foreign securities are not as active as U.S. markets and may have less governmental regulation and oversight. Foreign markets also may have clearance and settlement procedures that make it difficult for a Fund to buy and sell securities. The procedures and rules governing foreign transactions and custody (holding of a Fund’s assets) also may involve delays in payment, delivery or recovery of money or investments. These factors could result in a loss to a Fund by causing - 29 - the Fund to be unable to dispose of an investment or to miss an attractive investment opportunity, or by causing Fund assets to be uninvested for some period of time. Value Style Investing Risk.A value stock may not increase in price as anticipated by the Adviser if other investors fail to recognize the company’s value or the factors that the Adviser believes will increase the price of the security do not occur. A Fund’s policy of investing in securities that may be out of favor, including turnarounds, cyclical companies, companies reporting poor earnings and companies whose share prices have declined sharply or that are less widely followed by other investors, differs from the approach followed by many other funds. Cyclical stocks in which a Fund may invest tend to increase in value more quickly during periods of anticipated economic upturns than noncyclical stocks, but they also tend to lose value more quickly in periods of anticipated economic downturns. Companies emerging from bankruptcy may have difficulty retaining customers and suppliers. These companies may have relatively weak balance sheets and, during economic downturns, they may have insufficient cash flow to pay their debt obligations and difficulty finding additional financing needed for their operations. Momentum Style Risk.Investing in or having exposure to securities with positive momentum entails investing in securities that have had above-average recent returns. These securities may be more volatile than a broad cross-section of securities.Returns on securities that have previously exhibited price momentum may be less than returns on other styles of investing.Momentum can turn quickly and cause significant variation from other types of investments, and stocks that previously exhibited high momentum may not experience continued positive momentum.In addition, there may be periods when the momentum style is out of favor, and during which the investment performance of a Fund using a momentum strategy may suffer. Quantitative Security Selection RiskData for some issuers may be less available and/or less current than data for issuers in other markets.Quantitative techniques used by the Adviser to generate investment decisions for a Fund and its processes and stock selection could be adversely affected if it relies on erroneous or outdated data.In addition, securities selected using quantitative analysis could perform differently from the financial markets as a whole as a result of the characteristics used in the analysis, the weight placed on each characteristic and changes in the characteristic’s historical trends.The factors used in such analyses may not be predictive of a security’s value and its effectiveness can change over time.These changes may not be reflected in the quantitative model. Equity Investing Risk.An investment in a Fund involves risks similar to those of investing in any fund holding equity securities, such as market fluctuations, changes in interest rates and perceived trends in stock prices.The values of equity securities could decline generally or could underperform other investments.Different types of equity securities tend to go through cycles of outperformance and underperformance in comparison to the general securities markets.In addition, securities may decline in value due to factors affecting a specific issuer, market or securities markets generally.Recent unprecedented turbulence in financial markets and reduced - 30 - liquidity in credit and fixed income markets may negatively affect many issuers worldwide, which may have an adverse effect on a Fund. Investment Risk.As with all investments, an investment in a Fund is subject to investment risk.Investors in a Fund could lose money, including the possible loss of the entire principal amount of an investment, over short or long periods of time. Premium-Discount Risk.The Shares may trade above or below their NAV.The NAV of a Fund will generally fluctuate with changes in the market value of the Fund’s holdings.The market prices of Shares, however, will generally fluctuate in accordance with changes in NAV as well as the relative supply of, and demand for, Shares on the Exchange.The trading price of Shares may deviate significantly from NAV during periods of market volatility.The Adviser cannot predict whether Shares will trade below, at or above their NAV.Price differences may be due, in large part, to the fact that supply and demand forces at work in the secondary trading market for Shares will be closely related to, but not identical to, the same forces influencing the prices of the securities held by a Fund.However, given that Shares can be purchased and redeemed in large blocks of Shares, called Creation Units (unlike shares of closed-end funds, which frequently trade at appreciable discounts from, and sometimes at premiums to, their NAV), and a Fund’s portfolio holdings are fully disclosed on a daily basis, the Adviser believes that large discounts or premiums to the NAV of Shares should not be sustained, but that may not be the case. Secondary Market Trading Risk.Investors buying or selling Shares in the secondary market will pay brokerage commissions or other charges imposed by brokers as determined by that broker.Brokerage commissions are often a fixed amount and may be a significant proportional cost for investors seeking to buy or sell relatively small amounts of Shares.In addition, secondary market investors will also incur the cost of the difference between the price that an investor is willing to pay for Shares (the “bid” price) and the price at which an investor is willing to sell Shares (the “ask” price).This difference in bid and ask prices is often referred to as the “spread” or “bid/ask spread.”The bid/ask spread varies over time for Shares based on trading volume and market liquidity, and is generally lower if a Fund’s Shares have more trading volume and market liquidity and higher if a Fund’s Shares have little trading volume and market liquidity.Further, increased market volatility may cause increased bid/ask spreads. Small and Medium Capitalization Company Risk.Investing in securities of small and medium capitalization companies involves greater risk than customarily is associated with investing in larger, more established companies.These companies’ securities may be more volatile and less liquid than those of more established companies.These securities may have returns that vary, sometimes significantly, from the overall securities market.Small and medium capitalization companies are sometimes more dependent on key personnel or limited product lines than larger, more diversified companies.Often small and medium capitalization companies and the industries in which they focus are still evolving and, as a result, they may be more sensitive to changing market conditions. Trading Risk.Although the Shares are listed on the Exchange, there can be no assurance that an active or liquid trading market for them will develop or be maintained.In addition, trading in - 31 - Shares on the Exchange may be halted due to market conditions or for reasons that, in the view of the Exchange, make trading in Shares inadvisable.Further, trading in Shares on the Exchange is subject to trading halts caused by extraordinary market volatility pursuant to the Exchange “circuit breaker” rules.There can be no assurance that the requirements of the Exchange necessary to maintain the listing of a Fund will continue to be met or will remain unchanged. Non-Diversification Risk.A Fund may be more sensitive to a single economic, business, political, regulatory or other occurrence than a more diversified portfolio might be, which may result in greater fluctuation in the value of the Fund’s shares and to a greater risk of loss. Portfolio Turnover Risk.A Fund’s investment strategy may from time to time result in higher turnover rates. This may increase a Fund’s brokerage commission costs. The performance of a Fund could be negatively impacted by the increased brokerage commission costs incurred by the Fund. Rapid portfolio turnover also exposes shareholders to a higher current realization of short-term capital gains, distributions of which would generally be taxed to you as ordinary income and thus cause you to pay higher taxes. - 32 - FUND MANAGEMENT Alpha Architect Funds, LLC (the “Adviser”) acts as each Fund’s investment adviser.The Adviser is located at 213 Foxcroft Road, Broomall, PA 19008 and is an indirect subsidiary of Empirical Finance, LLC d/b/a Empiritrage (“Empiritrage”).[The Adviser is registered with the Securities and Exchange Commission (“SEC”) under the Investment Advisers Act of 1940, as amended.]The Adviser was founded in October 2013.Together, the Adviser and its affiliates managed approximately $[] million as of [], 2014. The Adviser is responsible for overseeing the management and business affairs of the Funds, and has discretion to purchase and sell securities in accordance with the Funds’ objectives, policies and restrictions.The Adviser continuously reviews, supervises and administers the Funds’ investment programs.Pursuant to the Advisory Agreement, each Fund pays the Adviser an annual advisory fee based on its average daily net assets for the services and facilities it provides payable at the annual rates set forth in the table below: Fund Advisory Fee ValueShares U.S. Quantitative Value ETF []% ValueShares International Quantitative Value ETF []% MomentumShares U.S. Quantitative Momentum ETF []% MomentumShares International Quantitative Momentum ETF []% The Adviser bears all of its own costs associated with providing these advisory services and all expenses of the Funds, except for the fee payment under the Advisory Agreement, payments under each Fund’s Plan, brokerage expenses, acquired fund fees and expenses, taxes, interest (including borrowing costs), litigation expense and other extraordinary expenses.The Advisory Agreement for a Fund provides that it may be terminated at any time, without the payment of any penalty, by the Board or, with respect to a Fund, by a majority of the outstanding shares of the Fund, on 60 days’ written notice to the Adviser, and by the Adviser upon 60 days’ written notice, and that it shall be automatically terminated if it is assigned. PORTFOLIO MANAGERS Messrs. Wesley R. Gray, David Foulke, Carl Kanner, John Vogel, Tao Wang and Yang Xu are the portfolio managers responsible for the day-to-day management of the Funds. Wesley R. Gray, Ph.D. is the founder and Executive Managing Member of the Adviser, and has been portfolio manager of each Fund since its inception. Dr. Gray is also the founder and Executive Managing Member of Empiritrage, an investment advisory firm specializing in quantitative strategies that exploit persistent behavioral bias. Dr. Gray has published two books: EMBEDDED: A Marine Corps Adviser Inside the Iraqi Army and QUANTITATIVE VALUE: A Practitioner’s Guide to Automating Intelligent Investment and Eliminating Behavioral Errors. Since 2010, Dr. Gray has served as an Assistant Professor of Finance at Drexel University’s LeBow College of Business. In 2010, Dr. Gray received a Ph.D./M.B.A. in Finance from the University of Chicago Booth School of Business. From 2004 through 2008, Dr. Gray was a Ground Intelligence Officer in the United States Marine Corps, attaining the rank of captain. Dr. - 33 - Gray graduated magna cum laude with a B.S. from the Wharton School of the University of Pennsylvania. Dr. Gray holds the Series 65 and 3 licenses. David Foulke has been portfolio manager of each Fund since its inception. Mr. Foulke is also a Managing Member of Empiritrage, where he assists in business development, firm operations, strategic initiatives and developing papers on quantitative investing and behavioral finance topics.Prior to joining Empiritrage, from 2003 through 2013, Mr. Foulke was a Senior Vice President at Pardee Resources Company, a manager of natural resource properties, including investments in mineral rights, timber and renewables. Prior to Pardee, Mr. Foulke worked in investment banking and capital markets roles within the financial services industry, including at Houlihan Lokey, GE Capital and Burnham Financial. He also co-founded two technology companies: E-lingo.com, an internet-based provider of automated translation services, and Stonelocator.com, an online wholesaler of stone and tile. Mr. Foulke received an M.B.A. in Finance from The Wharton School of the University of Pennsylvania and an A.B. from Dartmouth College. Mr. Foulke holds the Series 65 and 3 licenses. Carlton Kanner has been portfolio manager of each Fund since its inception. Mr. Kanner is also a Managing Member of Empiritrage, where he is involved in compliance matters, general operations and investor relations.Mr. Kanner most recently was employed as the co-CIO of Pubco Corporation, a manufacturing and investment company located in Cleveland, Ohio. During his tenure with Pubco Corporation, Mr. Kanner advised on the company’s allocations to public market equities, bonds and municipal bonds; conducted due diligence on third party managers; and was responsible for finding and researching potential acquisitions. Mr. Kanner also advised on Pubco’s capital investments. Prior to joining Pubco, Mr. Kanner was co-founder and managing member of EIS Capital Partners, a value investing and special situation partnership. Mr. Kanner graduated from Babson College in 2009 with a B.S. in Business Administration and Finance. Mr. Kanner holds the Series 65 license. John Vogel, Ph.D. has been portfolio manager of each Fund since its inception. Dr. Vogel is also a Managing Member of Empiritrage, where he heads the research department and assists in business development and operations. Dr. Vogel conducts research in empirical asset pricing and behavioral finance, and has collaborated with Dr. Gray on multiple projects. His academic experience involves being an instructor and research assistant at Drexel University in both the Finance and Mathematics department. Dr. Vogel received a Ph.D. in Finance from Drexel University. He has a M.S. in Mathematics from Drexel University, and graduated summa cum laude with a B.S. in Mathematics and Education from The University of Scranton. Dr. Vogel holds the Series 65 license. Tao Wang has been portfolio manager of each Fund since its inception. Mr. Wang is also a Managing Member of Empiritrage, where he heads the trading department and assists in quantitative research. His recent research focuses on long/short commodity strategies, volatility index arbitrage and tactical asset allocation. Mr. Wang has a M.S. in Finance from Drexel University, and graduated with a B.A. in Economic Journalism and B.L. in International Business Law from Shanghai University of Finance & Economics. He has also passed all three CFA exams. Mr. Wang holds the Series 65 and 3 licenses.His prior working experience - 34 - includes time as a Summer Analyst Intern at CITIC Securities and as a Part-time Assistant at Bain Capital. Yang Xu has been portfolio manager of each Fund since its inception. Mr. Xu is also a Managing Member of Empiritrage. From 2012 through May 2014, Mr. Xu was a Senior Data Analyst with Capital One Financial Corp. From 2011 through 2012, Mr. Xu was a Quantitative Analyst at Empiritrage. Mr. Xu earned an M.S. in Finance from Drexel University in 2011. Prior to attending Drexel University, Mr. Xu was a student at the University of International Business and Economics in Beijing, China, where he earned a B.A. in Economics in 2009. [Mr. Xu holds the Series 65 license.] The Funds’ SAI provides additional information about the portfolio managers, including other accounts they manage, their ownership in the Funds and their compensation. APPROVAL OF ADVISORY AGREEMENTS A discussion regarding the basis for the Board’s approval of the Advisory Agreement with respect to each Fund will be available in the Fund’s first report to shareholders. OTHER SERVICE PROVIDERS [] (“Distributor”), serves as the distributor of Creation Units (defined below) for the Funds on an agency basis.The Distributor does not maintain a secondary market in Shares. [] is the administrator and fund accountant for the Funds. [] is the transfer agent and custodian for the Funds. Stradley Ronon Stevens & Young, LLP, 2005 Market Street, Suite 2600, Philadelphia, PA 19103, serves as legal counsel to the Funds. [] serves as the Funds’ independent registered public accounting firm.The independent registered public accounting firm is responsible for auditing the annual financial statements of the Funds. The Exchange Shares of the Funds are not sponsored, endorsed or promoted by the Exchange.The Exchange is not responsible for, nor has it participated, in the determination of the timing of, prices of, or quantities of Shares of a Fund to be issued, nor in the determination or calculation of the equation by which the Shares are redeemable.The Exchange has no obligation or liability to owners of the Shares of the Funds in connection with the administration, marketing or trading of the Shares of the Funds.Without limiting any of the foregoing, in no event shall the Exchange have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. - 35 - BUYING AND SELLING FUND SHARES Shares will be issued or redeemed by each Fund at NAV per Share only in Creation Units of [] Shares.Creation Units are issued and redeemed for cash and/or in-kind for securities. Shares will trade on the secondary market, however, which is where most retail investors will buy and sell Shares.It is expected that only a limited number of institutional investors, called Authorized Participants or “APs,” will purchase and redeem Shares directly from the Funds.APs may acquire Shares directly from the Funds, and APs may tender their Shares for redemption directly to the Funds, at NAV per Share only in large blocks, or Creation Units.Purchases and redemptions directly with the Funds must follow the Funds’ procedures, which are described in the SAI. Except when aggregated in Creation Units, Shares are not redeemable with the Funds. BUYING AND SELLING SHARES ON THE SECONDARY MARKET Most investors will buy and sell Shares in secondary market transactions through brokers and, therefore, must have a brokerage account to buy and sell Shares.Shares can be bought or sold through your broker throughout the trading day like shares of any publicly traded issuer.When buying or selling Shares through a broker, you will incur customary brokerage commissions and charges, and you may pay some or all of the spread between the bid and the offered prices in the secondary market for Shares.The price at which you buy or sell Shares (i.e., the market price) may be more or less than the NAV of the Shares.Unless imposed by your broker, there is no minimum dollar amount you must invest in a Fund and no minimum number of Shares you must buy. Shares of each of the Funds will be listed on the Exchange under the following symbols: Fund Trading Symbol ValueShares U.S. Quantitative Value ETF [] ValueShares International Quantitative Value ETF [] MomentumShares U.S. Quantitative Momentum ETF [] MomentumShares International Quantitative Momentum ETF [] The Exchange is generally open Monday through Friday and is closed for weekends and the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. For information about buying and selling Shares on the Exchange or in the secondary markets, please contact your broker or dealer. Book Entry.Shares are held in book entry form, which means that no stock certificates are issued.The Depository Trust Company (“DTC”), or its nominee, will be the registered owner of all outstanding Shares of the Funds and is recognized as the owner of all Shares.Participants in DTC include securities brokers and dealers, banks, trust companies, clearing corporations and - 36 - other institutions that directly or indirectly maintain a custodial relationship with DTC.As a beneficial owner of Shares, you are not entitled to receive physical delivery of stock certificates or to have Shares registered in your name, and you are not considered a registered owner of Shares.Therefore, to exercise any right as an owner of Shares, you must rely on the procedures of DTC and its participants.These procedures are the same as those that apply to any stocks that you hold in book entry or “street name” through your brokerage account.Your account information will be maintained by your broker, which will provide you with account statements, confirmations of your purchases and sales of Shares, and tax information.Your broker also will be responsible for distributing income dividends and capital gain distributions and for ensuring that you receive shareholder reports and other communications from the Funds. Share Trading Prices.The trading prices of a Fund’s Shares may differ from the Fund’s daily NAV and can be affected by market forces of supply and demand for the Fund’s Shares, the prices of the Fund’s portfolio securities, economic conditions and other factors. The Exchange through the facilities of the Consolidated Tape Association or another market information provider intends to disseminate the approximate value of each Fund’s portfolio every fifteen seconds.This approximate value should not be viewed as a “real-time” update of the NAV of a Fund because the approximate value may not be calculated in the same manner as the NAV, which is computed once a day.The quotations for certain investments may not be updated during U.S. trading hours if such holdings do not trade in the U.S., except such quotations may be updated to reflect currency fluctuations.The Funds are not involved in, or responsible for, the calculation or dissemination of the approximate values and make no warranty as to the accuracy of these values. Continuous Offering.The method by which Creation Units of Shares are created and traded may raise certain issues under applicable securities laws.Because new Creation Units of Shares are issued and sold by a Fund on an ongoing basis, a “distribution,” as such term is used in the Securities Act, may occur at any point.Broker-dealers and other persons are cautioned that some activities on their part may, depending on the circumstances, result in their being deemed participants in a distribution in a manner which could render them statutory underwriters and subject them to the prospectus delivery requirements and liability provisions of the Securities Act.For example, a broker-dealer firm or its client may be deemed a statutory underwriter if it takes Creation Units after placing an order with the Distributor, breaks them down into constituent Shares and sells the Shares directly to customers or if it chooses to couple the creation of a supply of new Shares with an active selling effort involving solicitation of secondary market demand for Shares.A determination of whether one is an underwriter for purposes of the Securities Act must take into account all the facts and circumstances pertaining to the activities of the broker-dealer or its client in the particular case, and the examples mentioned above should not be considered a complete description of all the activities that could lead to a characterization as an underwriter. Broker-dealer firms should also note that dealers who are not “underwriters” but are effecting transactions in Shares, whether or not participating in the distribution of Shares, are generally required to deliver a prospectus.This is because the prospectus delivery exemption in Section 4(3) of the Securities Act is not available in respect of such transactions as a result of Section - 37 - 24(d) of the Investment Company Act of 1940, as amended (the “Investment Company Act”).As a result, broker-dealer firms should note that dealers who are not “underwriters” but are participating in a distribution (as contrasted with engaging in ordinary secondary market transactions) and thus dealing with the Shares that are part of an overallotment within the meaning of Section 4(3)(C) of the Securities Act, will be unable to take advantage of the prospectus delivery exemption provided by Section 4(3) of the Securities Act.For delivery of prospectuses to exchange members, the prospectus delivery mechanism of Rule 153 under the Securities Act is only available with respect to transactions on a national exchange. ACTIVE INVESTORS AND MARKET TIMING [The Board has evaluated the risks of market timing activities by the Funds’ shareholders.The Board noted that the Funds’ Shares can only be purchased and redeemed directly from a Fund in Creation Units by APs and that the vast majority of trading in the Funds’ Shares occurs on the secondary market.Because the secondary market trades do not directly involve the Funds, it is unlikely those trades would cause the harmful effects of market timing, including dilution, disruption of portfolio management, increases in the Funds’ trading costs and the realization of capital gains.With regard to the purchase or redemption of Creation Units directly with a Fund, to the extent effected in-kind (i.e., for securities), the Board noted that those trades do not cause the harmful effects (as previously noted) that may result from frequent cash trades.To the extent trades are effected in whole or in part in cash, the Board noted that those trades could result in dilution to a Fund and increased transaction costs, which could negatively impact a Fund’s ability to achieve its investment objective.However, the Board also noted that direct trading by APs is critical to ensuring that a Fund’s Shares trade at or close to NAV.The Funds also employ fair valuation pricing to minimize potential dilution from market timing.In addition, the Funds impose transaction fees on purchases and redemptions of Fund Shares to cover the custodial and other costs incurred by a Fund in effecting trades.Given this structure, the Board determined that it is not necessary to adopt policies and procedures to detect and deter market timing of the Funds’ Shares.] DISTRIBUTION AND SERVICE PLAN Each Fund has adopted the Plan pursuant to Rule 12b-1 under the Investment Company Act.Under the Plan, a Fund is authorized to pay distribution fees to the Distributor and other firms that provide distribution and shareholder services (“Service Providers”).If a Service Provider provides such services, a Fund may pay fees at an annual rate not to exceed 0.25% of average daily net assets, pursuant to Rule 12b-1 under the Investment Company Act. No distribution or service fees are currently paid by the Funds, however, and there are no current plans to impose these fees.In the event 12b-1 fees are charged, over time they would increase the cost of an investment in a Fund because they would be paid on an ongoing basis. - 38 - NET ASSET VALUE The NAV of Shares is calculated each business day as of the close of regular trading on the New York Stock Exchange (“NYSE”), generally 4:00 p.m., Eastern time. Each Fund calculates its NAV per Share by: • Taking the current market value of its total assets, • Subtracting any liabilities, and • Dividing that amount by the total number of Shares owned by shareholders. If you buy or sell Shares on the secondary market, you will pay or receive the market price, which may be higher or lower than NAV.Your transaction will be priced at NAV only if you purchase or redeem your Shares in Creation Units. Because securities listed on foreign exchanges may trade on weekends or other days when a Fund does not price its Shares, the NAV of the Fund, to the extent it may hold foreign securities, may change on days when shareholders will not be able to purchase or sell Shares. When calculating the NAV of a Fund’s Shares, expenses are accrued and applied daily and stocks held by the Fund are valued at their market value when reliable market quotations are readily available.Equity securities are valued primarily on the basis of market quotations reported on stock exchanges and other securities markets around the world.If an equity security is listed on a national exchange, the security is valued at the closing price or, if the closing price is not readily available, the mean of the closing bid and asked prices.Both market quotations and indicative bids are obtained from outside pricing services approved and monitored pursuant to a policy approved by the Funds’ Board. If a market price is not readily available or is deemed not to reflect market value, a Fund will determine the price of the security held by the Fund based on a determination of the security’s fair value pursuant to policies and procedures approved by the Board.In addition, a Fund may use fair valuation to price securities that trade on a foreign exchange, if any, when a significant event has occurred after the foreign exchange closes but before the time at which the Fund’s NAV is calculated. Foreign exchanges typically close before the time at which Fund Share prices are calculated, and may be closed altogether on some days when a Fund is open. Such significant events affecting a foreign security, in the event a Fund holds foreign securities, may include, but are not limited to: corporate actions, earnings announcements, litigation or other events impacting a single issuer; governmental action that affects securities in one sector or country; natural disasters or armed conflicts affecting a country or region; or significant domestic or foreign market fluctuations. If a Fund holds foreign securities, it would use various criteria, including an evaluation of U.S. market moves after the close of foreign markets, in determining whether a foreign security’s market price is readily available and reflective of market value and, if not, the fair value of the security. To the extent a Fund has holdings of foreign or other securities that may trade infrequently, fair valuation may be used more frequently than for other funds. Fair valuation may have the effect - 39 - of reducing stale pricing arbitrage opportunities presented by the pricing of Fund Shares. However, when a Fund uses fair valuation to price securities, it may value those securities higher or lower than another fund would have priced the security. Also, the use of fair valuation may cause the Shares’ NAV performance to diverge from the Shares’ market price and from the performance of various benchmarks used to compare a Fund’s performance because benchmarks generally do not use fair valuation techniques. Because of the judgment involved in fair valuation decisions, there can be no assurance that the value ascribed to a particular security is accurate. FUND WEBSITE AND DISCLOSURE OF PORTFOLIO HOLDINGS The Trust maintains a website for the ValueShares ETFs at www.valueshares.com and a website for the MomentumShares ETFs at www.momentumshares.com.Among other things, these websites include this Prospectus and the SAI, and will include the Funds’ holdings, the Funds’ last annual and semi-annual reports (when available), pricing information about Shares trading on the Exchange, daily NAV calculations and a historical comparison of the trading prices to NAV. Each day a Fund is open for business, the Trust publicly disseminates the Fund’s full portfolio holdings as of the close of the previous day through its website at www.valueshares.com with respect to the ValueShares ETFs and www.momentumshares.com with respect to the MomentumShares ETFs.A description of the Trust’s policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ SAI. INVESTMENTS BY OTHER INVESTMENT COMPANIES For purposes of the Investment Company Act, Shares are issued by a registered investment company and purchases of such Shares by registered investment companies and companies relying on Section 3(c)(1) or 3(c)(7) of the Investment Company Act are subject to the restrictions set forth in Section 12(d)(1) of the Investment Company Act, except as permitted by an exemptive order of the SEC.The SEC has granted the Trust such an order to permit registered investment companies to invest in Shares of each Fund beyond the limits in Section 12(d)(1)(A), subject to certain terms and conditions, including that the registered investment company first enter into a written agreement with the Trust regarding the terms of the investment.Accordingly, registered investment companies that wish to rely on the order must first enter into such a written agreement with the Trust and should contact the Trust to do so. DIVIDENDS, DISTRIBUTIONS AND TAXES As with any investment, you should consider how your investment in Shares will be taxed. The tax information in this Prospectus is provided as general information. You should consult your own tax professional about the tax consequences of an investment in Shares. - 40 - Unless your investment in Shares is made through a tax-exempt entity or tax-deferred retirement account, such as an IRA plan, you need to be aware of the possible tax consequences when: · Your Fund makes distributions, · You sell your Shares listed on the Exchange, and · You purchase or redeem Creation Units. Dividends and Distributions Dividends and Distributions. Each Fund intends to elect and qualify to be treated each year as a regulated investment company under the Internal Revenue Code. As a regulated investment company, a Fund generally pays no federal income tax on the income and gains it distributes to you. Each Fund expects to declare and distribute all of its net investment income, if any, to shareholders as dividends quarterly. Each Fund will distribute net realized capital gains, if any, at least annually. A Fund may distribute such income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on the Fund. The amount of any distribution will vary, and there is no guarantee a Fund will pay either an income dividend or a capital gains distribution. Distributions may be reinvested automatically in additional whole Shares only if the broker through whom you purchased Shares makes such option available. Annual Statements. Each year, the Funds will send you an annual statement (Form 1099) of your account activity to assist you in completing your federal, state and local tax returns. Distributions declared in December to shareholders of record in such month, but paid in January, are taxable as if they were paid in December. Prior to issuing your statement, the Funds make every effort to search for reclassified income to reduce the number of corrected forms mailed to shareholders. However, when necessary, a Fund will send you a corrected Form 1099 to reflect reclassified information. Avoid “Buying a Dividend.” At the time you purchase Shares of your Fund, a Fund’s NAV may reflect undistributed income, undistributed capital gains, or net unrealized appreciation in value of portfolio securities held by the Fund. For taxable investors, a subsequent distribution to you of such amounts, although constituting a return of your investment, would be taxable. Buying Shares in a Fund just before it declares an income dividend or capital gains distribution is sometimes known as “buying a dividend.” Taxes Tax Considerations. Each Fund expects, based on its investment objective and strategies, that its distributions, if any, will be taxable as ordinary income, capital gains, or some combination of both. This is true whether you reinvest your distributions in additional Fund Shares or receive them in cash. For federal income tax purposes, Fund distributions of short-term capital gains are taxable to you as ordinary income. Fund distributions of long-term capital gains are taxable to you as long-term capital gains no matter how long you have owned your Shares. A portion of income dividends reported by a Fund may be qualified dividend income eligible for taxation by - 41 - individual shareholders at long-term capital gain rates provided certain holding period requirements are met. Taxes on Exchange-Listed Share Sales. A sale or exchange of Fund Shares is a taxable event and, accordingly, a capital gain or loss may be recognized. Currently, any capital gain or loss realized upon a sale of Fund Shares generally is treated as long-term capital gain or loss if the Shares have been held for more than one year and as short-term capital gain or loss if the Shares have been held for one year or less. The ability to deduct capital losses may be limited. Medicare Tax. An additional 3.8% Medicare tax is imposed on certain net investment income (including ordinary dividends and capital gain distributions received from a Fund and net gains from redemptions or other taxable dispositions of Fund Shares) of U.S. individuals, estates and trusts to the extent that such person’s “modified adjusted gross income” (in the case of an individual) or “adjusted gross income” (in the case of an estate or trust) exceeds a threshold amount. This Medicare tax, if applicable, is reported by you on, and paid with, your federal income tax return. Backup Withholding. By law, if you do not provide a Fund with your proper taxpayer identification number and certain required certifications, you may be subject to backup withholding on any distributions of income, capital gains or proceeds from the sale of your Shares. A Fund also must withhold if the Internal Revenue Service (“IRS”) instructs it to do so. When withholding is required, the amount will be 28% of any distributions or proceeds paid. State and Local Taxes. Fund distributions and gains from the sale or exchange of your Fund Shares generally are subject to state and local taxes. Taxes on Purchase and Redemption of Creation Units. An AP who exchanges equity securities for Creation Units generally will recognize a gain or a loss. The gain or loss will be equal to the difference between the market value of the Creation Units at the time of purchase and the exchanger’s aggregate basis in the securities surrendered and the cash amount paid. A person who exchanges Creation Units for equity securities generally will recognize a gain or loss equal to the difference between the exchanger’s basis in the Creation Units and the aggregate market value of the securities received and the cash amount received. The IRS, however, may assert that a loss realized upon an exchange of securities for Creation Units cannot be deducted currently under the rules governing “wash sales,” or on the basis that there has been no significant change in economic position. Persons exchanging securities should consult their own tax advisor with respect to whether the wash sale rules apply and when a loss might be deductible. Under current federal tax laws, any capital gain or loss realized upon redemption of Creation Units is generally treated as long-term capital gain or loss if the Shares have been held for more than one year and as a short-term capital gain or loss if the Shares have been held for one year or less. If a Fund redeems Creation Units in cash, it may recognize more capital gains than it will if it redeems Creation Units in-kind. - 42 - Foreign Tax Credits. If a Fund qualifies to pass through to you the tax benefits from foreign taxes it pays on its investments, and elects to do so, then any foreign taxes it pays on these investments may be passed through to you as a foreign tax credit. Non-U.S. Investors. Non-U.S. investors may be subject to U.S. withholding tax at a 30% or lower treaty rate and U.S. estate tax and are subject to special U.S. tax certification requirements to avoid backup withholding and claim any treaty benefits.An exemption from U.S. withholding tax is provided for capital gain dividends paid by a Fund from long-term capital gains, if any. The exemptions from U.S. withholding for interest-related dividends paid by a Fund from its qualified net interest income from U.S. sources and short-term capital gain dividends have expired for taxable years of the Fund that begin on or after January 1, 2014.It is unclear as of the date of this prospectus whether Congress will reinstate the exemptions for interest-related and short-term capital gain dividends or, if reinstated, whether such exemptions would have retroactive effect.However, notwithstanding such exemptions from U.S. withholding at the source, any such dividends and distributions of income and capital gains will be subject to backup withholding at a rate of 28% if you fail to properly certify that you are not a U.S. person. Other Reporting and Withholding Requirements. Under the Foreign Account Tax Compliance Act (FATCA), a Fund will be required to withhold a 30% tax on (a) income dividends paid by the Fund after June 30, 2014, and (b) certain capital gain distributions and the proceeds arising from the sale of Fund shares paid by the Fund after Dec. 31, 2016, to certain foreign entities, referred to as foreign financial institutions or non-financial foreign entities, that fail to comply (or be deemed compliant) with extensive new reporting and withholding requirements designed to inform the U.S. Department of the Treasury of US-owned foreign investment accounts.A Fund may disclose the information that it receives from its shareholders to the IRS, non-U.S. taxing authorities or other parties as necessary to comply with FATCA.Withholding also may be required if a foreign entity that is a shareholder of a Fund fails to provide the Fund with appropriate certifications or other documentation concerning its status under FATCA. This discussion of “Dividends, Distributions and Taxes” is not intended or written to be used as tax advice. Because everyone’s tax situation is unique, you should consult your tax professional about federal, state, local or foreign tax consequences before making an investment in a Fund. FINANCIAL HIGHLIGHTS The Funds are newly organized and therefore have not yet had any operations as of the date of this Prospectus and do not have financial highlights to present at this time. - 43 - If you would like more information about the Funds and the Trust, the following documents are available free, upon request: ANNUAL/SEMI-ANNUAL REPORTS TO SHAREHOLDERS Additional information about the Funds will be in their annual and semi-annual reports to shareholders, when available.The annual report will explain the market conditions and investment strategies affecting each Fund’s performance during the last fiscal year. STATEMENT OF ADDITIONAL INFORMATION The SAI dated [], 2014, which contains more details about the Funds, is incorporated by reference in its entirety into this Prospectus, which means that it is legally part of this Prospectus. To receive a free copy of the latest annual or semi-annual report, when available, or the SAI, or to request additional information about the Funds, please contact us as follows: Call:[() -] Write:213 Foxcroft Road Broomall, PA 19008 Visit:www.valueshares.com with respect to the ValueShares ETFs www.momentumshares.com with respect to the MomentumShares ETFs INFORMATION PROVIDED BY THE SECURITIES AND EXCHANGE COMMISSION Information about the Funds, including their reports and the SAI, has been filed with the SEC. It can be reviewed and copied at the SEC’s Public Reference Room in Washington, DC or on the EDGAR database on the SEC’s internet site (http://www.sec.gov). Information on the operation of the SEC’s Public Reference Room may be obtained by calling the SEC at (202) 551-8090. You can also request copies of these materials, upon payment of a duplicating fee, by electronic request at the SEC’s e-mail address (publicinfo@sec.gov) or by writing the Public Reference section of the SEC, treet NE, Room 1580, Washington, DC 20549. Investment Company Act File No. 811-22961. SUBJECT TO COMPLETION, PRELIMINARY STATEMENT OF ADDITIONAL INFORMATION THE INFORMATION IN THIS STATEMENT OF ADDITIONAL INFORMATION IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SEC IS EFFECTIVE. THIS STATEMENT OF ADDITIONAL INFORMATION IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. STATEMENT OF ADDITIONAL INFORMATION ALPHA ARCHITECT ETF TRUST ValueShares U.S. Quantitative Value ETF Ticker Symbol: [Pending] ValueShares International Quantitative Value ETF Ticker Symbol: [Pending] MomentumShares U.S. Quantitative Momentum ETF Ticker Symbol: [Pending] MomentumShares International Quantitative Momentum ETF Ticker Symbol: [Pending] 213 Foxcroft Road, Broomall, PA 19008 PHONE: [() -] [], 2014 This Statement of Additional Information (“SAI”) describes the ValueShares U.S. Quantitative Value ETF, ValueShares International Quantitative Value ETF, MomentumShares U.S. Quantitative Momentum ETF and MomentumShares International Quantitative Momentum ETF (each, a “Fund” and, collectively, the “Funds”), each of which is a series of the Alpha Architect ETF Trust (the “Trust”).Shares of the Funds will be listed and traded on the BATS Exchange, Inc. (the “Exchange”).The Funds are actively managed exchange-traded funds.Alpha Architect Funds, LLC (the “Adviser”) serves as the investment adviser to the Funds.[] (the “Distributor”) serves as the Distributor for the Funds. Shares of the Funds are neither guaranteed nor insured by the U.S. Government. This SAI, dated [], 2014, is not a prospectus.It should be read in conjunction with the Funds’ Prospectus, dated [], 2014, which incorporates this SAI by reference.Capitalized terms used herein that are not defined have the same meaning as in the Prospectus, unless otherwise noted.A copy of the Prospectus may be obtained without charge by writing to the Distributor, calling [() -] or visiting www.valueshares.com with respect to the ValueShares U.S. Quantitative Value ETF and ValueShares International Quantitative Value ETF (the “ValueShares ETFs”) and www.momentumshares.com with respect to the MomentumShares U.S. Quantitative Momentum ETF and MomentumShares International Quantitative Momentum ETF (the “MomentumShares ETFs”). TABLE OF CONTENTS Page GLOSSARY [] TRUST AND FUNDS OVERVIEW [] EXCHANGE LISTING AND TRADING [] DISCLOSURE OF PORTFOLIO HOLDINGS [] INTRADAY INDICATIVE VALUE [] INVESTMENT POLICIES AND RESTRICTIONS [] INVESTMENT OBJECTIVE, INVESTMENT STRATEGIES AND RISKS [] MANAGEMENT OF THE FUNDS [] CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES [] INVESTMENT MANAGEMENT AND OTHER SERVICES [] PORTFOLIO MANAGERS [] PORTFOLIO TRANSACTIONS AND BROKERAGE [] THE DISTRIBUTOR [] ACCOUNTING AND LEGAL SERVICE PROVIDERS [] ADDITIONAL INFORMATION CONCERNING SHARES [] TRANSACTIONS IN CREATION UNITS [] Purchasing Creation Units [] Transaction Fees [] Redeeming Creation Units [] DETERMINATION OF NET ASSET VALUE [] TAXES [] FINANCIAL STATEMENTS [] APPENDIX A: PROXY VOTING POLICIES AND PROCEDURES A-1 APPENDIX B: DESCRIPTION OF SECURITIES RATINGS B-1 APPENDIX C: FOREIGN HOLIDAYS C-1 - 2 - GLOSSARY The following terms are used throughout this SAI, and have the meanings used below: “1933 Act” means the Securities Act of 1933, as amended. “1934 Act” means the Securities Exchange Act of 1934, as amended. “Authorized Participant” means a broker-dealer or other participant in the Continuous Net Settlement System of the National Securities Clearing Corporation (NSCC) or a participant in DTC with access to the DTC system, and who has executed an agreement with the Distributor that governs transactions in the Funds’ Creation Units. “Balancing Amount”means an amount equal to the difference between the NAV of a Creation Unit and the market value of the In-Kind Creation (or Redemption) Basket, used to ensure that the NAV of a Fund Deposit (or Redemption) (other than the Transaction Fee), is identical to the NAV of the Creation Unit being purchased. “Board” or “Trustees” means the Board of Trustees of the Trust. “Business Day” means any day on which the Trust is open for business. “Adviser” means Alpha Architect Funds, LLC. “Cash Component”means an amount of cash consisting of a Balancing Amount and a Transaction Fee calculated in connection with creations. “Cash Redemption Amount”means an amount of cash consisting of a Balancing Amount and a Transaction Fee calculated in connection with redemptions. “Code” means the Internal Revenue Code of 1986, as amended. “Creation Unit” means an aggregation of [] Shares that each Fund issues and redeems on a continuous basis at NAV.Shares will not be issued or redeemed except in Creation Units. “Distributor” means []. “Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection Act. “DTC” means the Depository Trust Company. “Exchange” means BATS Exchange, Inc. “ETF” means an exchange-traded fund. “FINRA” means the Financial Industry Regulatory Authority. “Fund” means a series of the Trust described in this SAI: the ValueShares U.S. Quantitative Value ETF, ValueShares International Quantitative Value ETF, MomentumShares U.S. Quantitative Momentum ETF and MomentumShares International Quantitative Momentum ETF. “Fund Deposit” means the In-Kind Creation Basket and Cash Component necessary to purchase a Creation Unit from a Fund. “Fund Redemption” means the In-Kind Redemption Basket and Cash Redemption Amount received in connection with the redemption of a Creation Unit. - 3 - “IIV” means an approximate per Share value of a Fund’s portfolio, disseminated every fifteen seconds throughout the trading day by the Exchange through the facilities of the Consolidated Tape Association or other information providers, known as the Intraday Indicative Value. “In-Kind Creation Basket” means the basket of securities to be deposited to purchase Creation Units of a Fund. “In-Kind Redemption Basket” means the basket of securities a shareholder will receive upon redemption of a Creation Unit. “Investment Company Act” means the Investment Company Act of 1940, as amended. “IRS”means the Internal Revenue Service. “NAV” means the net asset value of a Fund. “NSCC” means the National Securities Clearing Corporation. ‘‘NYSE’’ means the New York Stock Exchange, Inc. “Prospectus” means the Funds’ Prospectus, dated [], 2014, as amended and supplemented from time to time. “SAI” means this Statement of Additional Information, dated [], 2014, as amended and supplemented from time to time. “SEC” means the United States Securities and Exchange Commission. “Shares” means the shares of a Fund. “Transaction Fee”is a fee imposed to compensate the Trust for costs incurred in connection with transactions for Creation Units.The Transaction Fee is comprised of a flat (or standard) fee and may include a variable fee.For the Transaction Fees applicable to each Fund, see “Transaction Fees” in this SAI. “Trust” means the Alpha Architect ETF Trust, a Delaware statutory trust. - 4 - TRUST AND FUNDS OVERVIEW The Trust is a Delaware statutory trust formed on October 11, 2013.The Trust is an open-end management investment company registered under the Investment Company Act.Each Fund is a non-diversified, actively-managed ETF.The offering of the Shares is registered under the 1933 Act. Each Fund offers and issues Shares at NAV only in aggregations of a specified number of Shares, generally in exchange for a basket of securities constituting the portfolio holdings of the Fund, together with the deposit of a specified cash payment, or, in certain circumstances, for an all cash payment.Shares of each Fund will be listed and traded on the Exchange.Shares will trade on the Exchange at market prices that may be below, at, or above NAV. Unlike mutual funds, Shares are not individually redeemable securities.Rather, each Fund issues and redeems Shares on a continuous basis at NAV, only in Creation Units of [] Shares.In the event of the liquidation of a Fund, the Trust may lower the number of Shares in a Creation Unit. In the instance of creations and redemptions, Transaction Fees may be imposed.Such fees are limited in accordance with requirements of the SEC applicable to management investment companies offering redeemable securities.Some of the information contained in this SAI and the Prospectus — such as information about purchasing and redeeming Shares from a Fund and Transaction Fees — is not relevant to most retail investors because it applies only to transactions for Creation Units and most retail investors do not transact for Creation Units. Once created, Shares generally trade in the secondary market, at market prices that change throughout the day, in amounts less than a Creation Unit.Investors purchasing Shares in the secondary market through a brokerage account or with the assistance of a broker may be subject to brokerage commissions and charges. Unlike index-based ETFs, the Funds are “actively managed” and do not seek to replicate the performance of a specified index. EXCHANGE LISTING AND TRADING Shares of each Fund will be listed and traded on the Exchange.Shares trade on the Exchange or in secondary markets at prices that may differ from their NAV or IIV, including because such prices may be affected by market forces (such as supply and demand for Shares).As is the case of other securities traded on an exchange, when you buy or sell Shares on the Exchange or in the secondary markets your broker will normally charge you a commission or other transaction charges.Further, the Trust reserves the right to adjust the price of Shares in the future to maintain convenient trading ranges for investors (namely, to maintain a price per Share that is attractive to investors) by share splits or reverse share splits, which would have no effect on the NAV. There can be no assurance that the requirements of the Exchange necessary to maintain the listing of Shares of each Fund will continue to be met.The Exchange may, but is not required to, remove the Shares of a Fund from listing if: (i) following the initial 12-month period beginning at the commencement of trading of a Fund, there are fewer than 50 beneficial owners of the Shares of the Fund for 30 or more consecutive trading days, (ii) the IIV of a Fund is no longer calculated or available, or (iii) such other event shall occur or condition exist that, in the opinion of the Exchange, makes further dealings on the Exchange inadvisable.The Exchange will remove the Shares of a Fund from listing and trading upon termination of a Fund. The Funds are not sponsored, endorsed, sold or promoted by the Exchange.The Exchange makes no representation or warranty, express or implied, to the owners of Shares of the Funds or any member of the public regarding the advisability of investing in securities generally or in the Funds particularly or the ability of the Funds to achieve their objectives.The Exchange has no obligation or liability in connection with the administration, marketing or trading of the Funds. - 5 - DISCLOSURE OF PORTFOLIO HOLDINGS [The Board has adopted a policy regarding the disclosure of information about the Funds’ portfolio securities.]Under the policy, portfolio holdings of the Funds, which will form the basis for the calculation of NAV on a Business Day, are publicly disseminated prior to the opening of trading on the Exchange that Business Day through financial reporting or news services, including the website www.valueshares.com with respect to the ValueShares ETFs and the website www.momentumshares.com with respect to the MomentumShares ETFs.In addition, each Business Day a portfolio composition file, which displays the In-Kind Creation Basket and Cash Component, is publicly disseminated prior to the opening of the Exchange via the NSCC. INTRADAY INDICATIVE VALUE The IIV is an approximate per Share value of a Fund’s portfolio holdings, which is disseminated every fifteen seconds throughout the trading day by the Exchange through the facilities of the Consolidated Tape Association or by other information providers.The IIV is based on the current market value of a Fund’s Fund Deposit.The IIV does not necessarily reflect the precise composition of the current portfolio of securities held by a Fund at a particular point in time.The IIV should not be viewed as a “real-time” update of the NAV of a Fund because the approximate value may not be calculated in the same manner as the NAV.The quotations for certain investments may not be updated during U.S. trading hours if such holdings do not trade in the U.S., except such quotations may be updated to reflect currency fluctuations.The Funds are not involved in, or responsible for, the calculation or dissemination of the IIV and make no warranty as to the accuracy of the IIV. INVESTMENT POLICIES AND RESTRICTIONS The investment policies enumerated in this section may be changed with respect to a Fund only by a vote of the holders of a majority of the Funds’ outstanding voting securities, except as noted below: 1. The Funds may not borrow money, except to the extent permitted by the Investment Company Act, the rules and regulations thereunder and any applicable exemptive relief. 2. The Funds may not issue senior securities, except to the extent permitted by the Investment Company Act, the rules and regulations thereunder and any applicable exemptive relief. 3. The Funds may not engage in the business of underwriting securities except to the extent that the Funds may be considered an underwriter within the meaning of the 1933 Act in the acquisition, disposition or resale of its portfolio securities or in connection with investments in other investment companies, or to the extent otherwise permitted under the Investment Company Act, the rules and regulations thereunder and any applicable exemptive relief. 4. The Funds may not purchase or sell real estate, except to the extent permitted under the Investment Company Act, the rules and regulations thereunder and any applicable exemptive relief. 5. The Funds may not purchase or sell commodities except to the extent permitted by applicable law. 6. The Funds may not make loans, except to the extent permitted under the Investment Company Act, the rules and regulations thereunder and any applicable exemptive relief. 7. The Funds will not concentrate their investments in a particular industry or group of industries, as that term is used in the Investment Company Act. The following notations are not considered to be part of each Fund’s fundamental investment limitation and are subject to change without shareholder approval.If a percentage limitation is satisfied at the time of investment, a later increase or decrease in such percentage resulting from a change in the value of a Fund’s investments will not constitute a violation of such limitation.Thus, a Fund may continue to hold a security even though it causes the Fund to exceed a percentage limitation because of fluctuation in the value of the Fund’s assets, except that any borrowing by a Fund that exceeds the fundamental investment limitations stated above must be reduced to meet - 6 - such limitations within the period required by the Investment Company Act or the relevant rules, regulations or interpretations thereunder, as described below. With respect to the fundamental investment limitation relating to borrowing set forth in (1) above, pursuant to Section 18(f)(1) of the Investment Company Act, a Fund may not issue any class of senior security or sell any senior security of which it is the issuer, except that a Fund shall be permitted to borrow from any bank so long as immediately after such borrowings, there is an asset coverage of at least 300% and that in the event such asset coverage falls below this percentage, the Fund shall reduce the amount of its borrowings, within three days, to an extent that the asset coverage shall be at least 300%.With respect to the fundamental investment limitation relating to lending set forth in (6) above, this means that a Fund may not make loans if, as a result, more than 33 1/3% of its total assets would be lent to other parties.This limitation does not apply to (i) the lending of portfolio securities, (ii) the purchase of debt securities, other debt instruments, loan participations and/or engaging in direct corporate loans in accordance with its investment goals and policies, and (iii) repurchase agreements to the extent the entry into a repurchase agreement is deemed to be a loan. With respect to the fundamental investment limitation relating to concentration set forth in (7) above, the Investment Company Act does not define what constitutes “concentration” in an industry. The SEC staff has taken the position that investment of 25% or more of a Fund’s net assets in one or more issuers conducting their principal activities in the same industry or group of industries constitutes concentration. It is possible that interpretations of concentration could change in the future. The fundamental investment limitation in (7) above will be interpreted to refer to concentration as that term may be interpreted from time to time. For purposes of applying the limitation set forth in the concentration policy, the Funds, with respect to their equity holdings, will generally use the Standard Industrial Classification (SIC) Codes to identify each industry.Securities of the U.S. government (including its agencies and instrumentalities), tax-free securities of state or municipal governments and their political subdivisions (and repurchase agreements collateralized by government securities) and securities of other investment companies, whether registered or excluded from registration under Section 3(c) of the Investment Company Act, are not considered to be issued by members of any industry. INVESTMENT OBJECTIVE, INVESTMENT STRATEGIES AND RISKS The investment objective, principal strategies of, and risks of investing in each Fund are described in the Prospectus.Unless otherwise indicated in the Prospectus or this SAI, the investment objective and policies of a Fund may be changed without shareholder approval. Credit Quality Standards When investing in fixed income securities and, if applicable, preferred or convertible stocks, the Funds maintain the following credit quality standards, which apply at the time of investment: For securities that carry a rating assigned by a nationally recognized statistical rating organization (a “Rating Organization”), the Adviser will use the highest rating assigned by the Rating Organization to determine a security’s credit rating.Commercial paper must be rated at least “A-1” or equivalent by a Rating Organization.The Funds may invest in debt and other fixed income securities that are “investment grade,” as discussed below.For securities that are not rated by a Rating Organization, the Adviser’s internal credit rating will apply and be subject to the equivalent rating minimums described here. Each Fund may also engage in the following investment strategies or techniques (except where indicated otherwise). Securities Lending The Funds may make secured loans of their portfolio securities; however, securities loans will not be made if, as a result, the aggregate amount of all outstanding securities loans by a Fund exceeds 33 1/3% of its total assets (including the market value of collateral received).For purposes of complying with a Fund’s investment policies and restrictions, collateral received in connection with securities loans is deemed an asset of the Fund to the extent required by law. - 7 - To the extent a Fund engages in securities lending, securities loans will be made to broker-dealers that the Adviser believes to be of relatively high credit standing pursuant to agreements requiring that the loans continuously be collateralized by cash, liquid securities, or shares of other investment companies with a value at least equal to the market value of the loaned securities.As with other extensions of credit, a Fund bears the risk of delay in the recovery of the securities and of loss of rights in the collateral should the borrower fail financially.A Fund also bears the risk that the value of investments made with collateral may decline. For each loan, the borrower usually must maintain with the Fund’s custodian collateral with an initial market value at least equal to 102% of the market value of the domestic securities loaned (or 105% of the market value of foreign securities loaned), including any accrued interest thereon. Such collateral will be marked-to-market daily, and if the coverage falls below 100%, the borrower will be required to deliver additional collateral equal to at least 102% of the market value of the domestic securities loaned (or 105% of the foreign securities loaned). A Fund retains all or a portion of the interest received on investment of the cash collateral or receives a fee from the borrower. A Fund also continues to receive any distributions paid on the loaned securities. A Fund seeks to maintain the ability to obtain the right to vote or consent on proxy proposals involving material events affecting securities loaned.However, a Fund bears the risk of delay in the return of the security, impairing the Fund’s ability to vote on such matters.A Fund may terminate a loan at any time and obtain the return of the securities loaned within the normal settlement period for the security involved. The Adviser will retain lending agents on behalf of the Funds that are compensated based on a percentage of a Fund’s return on its securities lending.A Fund may also pay various fees in connection with securities loans, including shipping fees and custodian fees. Preferred Stocks Each Fund may invest in preferred stocks.Preferred stocks include convertible and non-convertible preferred and preference stocks that are senior to common stock.Preferred stocks are equity securities that are senior to common stock with respect to the right to receive dividends and a fixed share of the proceeds resulting from the issuer’s liquidation.Some preferred stocks also entitle their holders to receive additional liquidation proceeds on the same basis as holders of the issuer’s common stock, and thus represent an ownership interest in the issuer.Depending on the features of the particular security, holders of preferred stock may bear the risks disclosed in the Prospectus or this SAI regarding equity or fixed income securities. Depositary Receipts (ValueShares International Quantitative Value ETF and MomentumShares International Quantitative Momentum ETF only) The Funds may invest in foreign securities by purchasing depositary receipts, including American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”) or other securities convertible into securities of issuers based in foreign countries. These securities may not necessarily be denominated in the same currency as the securities which they represent. Generally, ADRs, in registered form, are denominated in U.S. dollars and are designed for use in the U.S. securities markets, GDRs, in bearer form, are issued and designed for use outside the United States and EDRs (also referred to as Continental Depositary Receipts (“CDRs”)), in bearer form, may be denominated in other currencies and are designed for use in European securities markets. ADRs are receipts typically issued by a U.S. bank or trust company evidencing ownership of the underlying securities. EDRs are European receipts evidencing a similar arrangement. GDRs are receipts typically issued by non-United States banks and trust companies that evidence ownership of either foreign or domestic securities. For purposes of a Fund’s investment policies, ADRs, GDRs and EDRs are deemed to have the same classification as the underlying securities they represent. Thus, an ADR, GDR or EDR representing ownership of common stock will be treated as common stock. Repurchase Agreements The Funds may enter into repurchase agreements with banks and broker-dealers.A repurchase agreement is an agreement under which securities are acquired by a Fund from a securities dealer or bank subject to resale at an - 8 - agreed upon price on a later date.The acquiring Fund bears a risk of loss in the event that the other party to a repurchase agreement defaults on its obligations and the Fund is delayed or prevented from exercising its rights to dispose of the collateral securities.Such a default may subject a Fund to expenses, delays, and risks of loss including: (i)possible declines in the value of the underlying security while the Fund seeks to enforce its rights, (ii)possible reduced levels of income and lack of access to income during this period, and (iii)the inability to enforce its rights and the expenses involved in attempted enforcement. Debt and Other Fixed Income Securities Generally Debt securities include obligations of the U.S. Government, its agencies and instrumentalities, corporate debt securities, master-demand notes, bank certificates of deposit, time deposits, bankers’ acceptances, commercial paper and other notes, inflation-indexed securities, and other debt securities. Each Fund may invest in debt securities that are investment grade. Investment grade securities include securities issued or guaranteed by the U.S. Government, its agencies and instrumentalities, as well as securities rated in one of the four highest rating categories by at least two Rating Organizations rating that security, such as Standard & Poor’s Ratings Services (‘‘Standard & Poor’s’’) or Moody’s Investors Service, Inc. (‘‘Moody’s’’), or rated in one of the four highest rating categories by one Rating Organization if it is the only Rating Organization rating that security or unrated, if deemed to be of comparable quality by the Adviser and traded publicly on the world market. Securities rated Baa and BBB are the lowest that are considered “investment grade” obligations.Moody’s describes securities rated Baa as “subject to moderate credit risk.They are considered medium-grade and as such may possess certain speculative characteristics.”Standard & Poor’s describes securities rated BBB as “regarded as having adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation.”For securities rated BBB, Fitch states that “…expectations of default risk are currently low…capacity for payment of financial commitments is considered adequate, but adverse business or economic conditions are more likely to impair this capacity.”Each Fund, at the discretion of the Adviser, may retain a debt security that has been downgraded below the initial investment criteria. Debt and other fixed income securities include fixed and floating rate securities of any maturity. Fixed rate securities pay a specified rate of interest or dividends. Floating rate securities pay a rate that is adjusted periodically by reference to a specified index or market rate. Fixed and floating rate securities include securities issued by federal, state and local governments and related agencies, and by a wide range of private issuers, and generally are referred to in this SAI as ‘‘fixed income securities.’’ Indexed bonds are a type of fixed income security whose principal value and/or interest rate is adjusted periodically according to a specified instrument, index or other statistic (e.g., another security, inflation index or currency). Holders of fixed income securities are exposed to both market and credit risk. Market risk (or ‘‘interest rate risk’’) relates to changes in a security’s value as a result of changes in interest rates. In general, the values of fixed income securities increase when interest rates fall and decrease when interest rates rise. Credit risk relates to the ability of an issuer to make payments of principal and interest. Obligations of issuers are subject to bankruptcy, insolvency and other laws that affect the rights and remedies of creditors. Because interest rates vary, to the extent that a Fund invests in fixed income securities, the future income of the Fund cannot be predicted with certainty. To the extent that a Fund invests in indexed securities, the future income of the also will be affected by changes in those securities’ indices over time (e.g., changes in inflation rates or currency rates). Cash Items A Fund may temporarily invest a portion of its assets in cash or cash items pending other investments or to maintain liquid assets required in connection with some of the Fund’s investments.These cash items and other high quality debt securities may include money market instruments, such as securities issued by the U.S. Government and its agencies, bankers’ acceptances, commercial paper, bank certificates of deposit and investment companies that invest primarily in such instruments. - 9 - U.S. Government Securities U.S. government securities include securities issued or guaranteed by the U.S. government or its authorities, agencies or instrumentalities.Different kinds of U.S. government securities have different kinds of government support.For example, some U.S. government securities (e.g., U.S. Treasury bonds) are supported by the full faith and credit of the U.S.Other U.S. government securities are issued or guaranteed by federal agencies or government-chartered or -sponsored enterprises but are neither guaranteed nor insured by the U.S. government. It is possible that the availability and the marketability (that is, liquidity) of the securities discussed in this section could be adversely affected by actions of the U.S. government to tighten the availability of credit. As with other fixed income securities, U.S. government securities expose their holders to market risk because their values typically change as interest rates fluctuate.For example, the value of U.S. government securities may fall during times of rising interest rates.Yields on U.S. government securities tend to be lower than those of corporate securities of comparable maturities. In addition to investing directly in U.S. government securities, a Fund may purchase certificates of accrual or similar instruments evidencing undivided ownership interests in interest payments and/or principal payments of U.S. government securities.Certificates of accrual and similar instruments may be more volatile than other government securities. Foreign Investments (ValueShares International Quantitative Value ETF and MomentumShares International Quantitative Momentum ETF only) Foreign Market Risk. Foreign security investment or exposure involves special risks not present in U.S. investments that can increase the chances that a Fund will lose money. In particular, the Funds are subject to the risk that because there are generally fewer investors on foreign exchanges and a smaller number of shares traded each day, it may be difficult for a Fund to buy and sell securities, or increase or decrease exposures, on those exchanges. In addition, prices of foreign securities may fluctuate more than prices of securities traded in the U.S. Foreign Economy Risk. The economies of certain foreign markets often do not compare favorably with that of the U.S. with respect to such issues as growth of gross domestic product, reinvestment of capital, resources, and balance of payments positions. Certain foreign economies may rely heavily on particular industries or foreign capital and are more vulnerable to diplomatic developments, the imposition of economic sanctions against a particular country or countries, changes in international trading patterns, trade barriers, and other protectionist or retaliatory measures. Investments in foreign markets may also be adversely affected by governmental actions such as the imposition of capital controls, nationalization of companies or industries, expropriation of assets, or the imposition of punitive taxes. In addition, the governments of certain countries may prohibit or impose substantial restrictions on foreign investing in their capital markets or in certain industries. Any of these actions could severely affect security prices, impair a Fund’s ability to purchase or sell foreign securities, or obtain exposure to them, or transfer the Fund’s assets back into the U.S., or otherwise adversely affect the Fund’s operations. Other foreign market risks include foreign exchange controls, difficulties in pricing securities, defaults on foreign government securities, difficulties in enforcing favorable legal judgments in foreign courts, and political and social instability. Legal remedies available to investors in certain foreign countries may be less extensive than those available to investors in the U.S. or other foreign countries. Foreign corporate governance may not be as robust as in the U.S. As a result, protections for minority investors may not be strong, which could affect security prices. Currency Risk and Exchange Risk. Securities in which the Funds invest, or to which they obtain exposure, may be denominated or quoted in currencies other than the U.S. dollar. Changes in foreign currency exchange rates will affect the value of these securities. Generally, when the U.S. dollar rises in value against a foreign currency, an investment in a security denominated in that currency loses value because the currency is worth fewer U.S. dollars. Similarly when the U.S. dollar decreases in value against a foreign currency, an investment in, or exposure to, a security denominated in that currency gains value because the currency is worth more U.S. dollars. This risk is generally known as “currency risk,” which is the possibility that a stronger U.S. dollar will reduce returns for U.S. investors investing overseas. Foreign currencies also involve the risk that they will be devalued or replaced, adversely affecting the Funds’ investments. - 10 - Governmental Supervision and Regulation/Accounting Standards. Many foreign governments supervise and regulate stock exchanges, brokers and the sale of securities to a lesser extent than the U.S. government. Some countries may not have laws to protect investors the way that the U.S. securities laws do. Accounting standards in other countries are not necessarily the same as in the U.S. If the accounting standards in another country do not require as much disclosure or detail as U.S. accounting standards, it may be harder to completely and accurately determine a company’s financial condition. Certain Risks of Holding Fund Assets Outside the U.S. Foreign securities in which the Funds invest, or to which they obtain exposure, are generally held outside the U.S. in foreign banks and securities depositories. The Funds’ custodian is the Funds’ “foreign custody manager” as provided in Rule 17f-5 under the Investment Company Act. The “foreign custody manager” is responsible for determining that each Fund’s directly-held foreign assets will be subject to reasonable care, based on standards applicable to custodians in relevant foreign markets. However, certain foreign banks and securities depositories may be recently organized or new to the foreign custody business. They may also have operations subject to limited or no regulatory oversight. Also, the laws of certain countries may put limits on a Fund’s ability to recover its assets if a foreign bank or depository or issuer of a security or an agent of any of the foregoing goes bankrupt. In addition, it likely will be more expensive for a Fund to buy, sell and hold securities, or increase or decrease exposures thereto, in certain foreign markets than it is in the U.S. market due to higher brokerage, transaction, custody and/or other costs. The increased expense of investing in foreign markets reduces the amount a Fund can earn on its investments. Settlement and clearance procedures in certain foreign markets differ significantly from those in the U.S. Foreign settlement and clearance procedures and trade regulations also may involve certain risks (such as delays in payment for or delivery of securities) not typically involved with the settlement of U.S. investments. Settlements in certain foreign countries at times have not kept pace with the number of securities transactions. The problems may make it difficult for the Funds to carry out transactions. If a Fund cannot settle or is delayed in settling a purchase of securities, the Fund may miss attractive investment opportunities and certain of its assets may be uninvested with no return earned thereon for some period. If a Fund cannot settle or is delayed in settling a sale of securities, directly or indirectly, it may lose money if the value of the security then declines or, if it has contracted to sell the security to another party, the Fund could be liable to that party for any losses incurred. Dividends and interest on, and proceeds from the sale of, foreign securities a Fund holds, or has exposure to, may be subject to foreign withholding or other taxes, and special federal tax considerations may apply. Corporate Debt Securities The rate of interest on a corporate debt security may be fixed, floating or variable, and may vary inversely with respect to a reference rate.Debt securities may be acquired with warrants attached.A Fund may invest in commercial interests, including commercial paper, master notes and other short-term corporate instruments that are denominated in U.S. dollars.Commercial paper consists of short-term promissory notes issued by corporations.Commercial paper may be traded in the secondary market after its issuance.Master notes are demand notes that permit the investment of fluctuating amounts of money at varying rates of interest pursuant to arrangements with issuers who meet the quality criteria of a Fund.The interest rate on a master note may fluctuate based upon changes in specified interest rates, be reset periodically according to a prescribed formula or be a set rate.Although there is no secondary market in master demand notes, if such notes have a demand future, the payee may demand payment of the principal amount of the note upon relatively short notice.Master notes are generally illiquid and therefore subject to a Fund’s percentage limitations for investments in illiquid securities. Illiquid Securities A Fund may invest up to 15% of its net assets in illiquid securities.For this purpose, “illiquid securities” are securities that a Fund may not sell or dispose of within seven days in the ordinary course of business at approximately the amount at which the Fund has valued the securities.A repurchase agreement maturing in more than seven days is considered illiquid, unless it can be terminated after a notice period of seven days or less. - 11 - The Adviser also may deem certain securities to be illiquid as a result of the Adviser’s receipt from time to time of material, non-public information about an issuer, which may limit the Adviser’s ability to trade such securities for the account of any of its clients, including a Fund.In some instances, these trading restrictions could continue in effect for a substantial period of time. At times, the inability to sell illiquid securities can make it more difficult to determine their fair value for purposes of computing a Fund’s NAV.The judgment of the Adviser normally plays a greater role in valuing these securities than in valuing publicly traded securities. Investments in Other Investment Companies or Other Pooled Investments Each Fund may invest in the securities of other investment companies to the extent permitted by law.Subject to applicable regulatory requirements, a Fund may invest in shares of both open- and closed-end investment companies (including money market funds and ETFs).The market price for ETF and closed-end fund shares may be higher or lower than, respectively, the ETF’s and closed-end fund’s NAV.Investing in another investment company exposes a Fund to all the risks of that investment company and, in general, subjects it to a pro rata portion of the other investment company’s fees and expenses.As a result, an investment by a Fund in an ETF or investment company could cause the Fund’s operating expenses to be higher and, in turn, performance to be lower than if the Fund were to invest directly in the securities underlying the ETF or investment company.A Fund also may invest in private investment funds, vehicles, or structures. Section 12(d)(1) of the Investment Company Act restricts investments by registered investment companies in securities of other registered investment companies, including each Fund. The acquisition of a Fund’s Shares by registered investment companies is subject to the restrictions of Section 12(d)(1) of the Investment Company Act, except as may be permitted by exemptive rules under the Investment Company Act or as may at some future time be permitted by an exemptive order that permits registered investment companies to invest in a Fund beyond the limits of Section 12(d)(1), subject to certain terms and conditions, including that the registered investment company enter into an agreement with the Fund regarding the terms of the investment. Portfolio Turnover The Funds are newly established.Accordingly, information on the Funds’ portfolio turnover rates is not available as of the date of this SAI. MANAGEMENT OF THE FUNDS Trustees and Officers The business and affairs of the Trust are managed by its officers under the oversight of its Board.The Board sets broad policies for the Trust and may appoint Trust officers.The Board oversees the performance of the Adviser and the Trust’s other service providers.Each Trustee serves until his or her successor is duly elected or appointed and qualified. The Board is comprised of four Trustees.One Trustee and certain of the officers of the Trust are directors, officers or employees of the Adviser.The other Trustees are not “interested persons” (as defined in Section 2(a)(19) of the Investment Company Act) of the Trust (the “Independent Trustees”).The fund complex includes all funds advised by the Adviser (“Fund Complex”). The Trustees, their age, term of office and length of time served, their principal business occupations during the past five years, the number of portfolios in the Fund Complex overseen and other directorships, if any, held by each Trustee, are shown below.The officers, their age, term of office and length of time served and their principal business occupations during the past five years, are shown below.Unless noted otherwise, the address of each Trustee and each Officer is: c/o Alpha Architect ETF Trust, 213 Foxcroft Road, Broomall, PA 19008. - 12 - Name, Address, Age Position(s) Held with Trust Term of Office and Length of Time Served Principal Occupation During Past 5 Years Number of Funds in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past 5 Years Independent Trustees [] DOB: Trustee Since 2014 [] 4 [] [] DOB: Trustee Since 2014 [] 4 [] [] DOB: Trustee Since 2014 [] 4 [] Interested Trustee* Wesley R. Gray DOB: 1980 Trustee and President of the Trust Trustee and President since 2014. Founder and Chief Executive Officer, Alpha Architect Funds, LLC (2014 - present). 4 Executive Managing Member, Empiritrage. *Dr. Gray is an “interested person,” as defined by the Investment Company Act, because of his employment with and ownership interest in the Adviser. Officers Name, Address, Age Position(s) Held with Trust Term of Office and Length of Time Served Principal Occupation During Past 5 Years John Vogel DOB: Treasurer Since 2014 Managing Member, Empiritrage. [] DOB: Secretary Since 2014 [] [] DOB: Chief Compliance Officer Since 2014 [] Additional Information About the Trustees The following provides information additional to that set forth in the table above regarding other relevant qualifications, experience, attributes or skills applicable to each Trustee. The Board has concluded that [] should serve as a Trustee because of []. The Board has concluded that [] should serve as a Trustee because of []. The Board has concluded that [] should serve as a Trustee because of []. - 13 - The Board has concluded that Dr. Gray should serve as a Trustee because of []. Board Structure Dr. Gray is considered to be an Interested Trustee and serves as Chairman of the Board.The Chairman’s responsibilities include:setting an agenda for each meeting of the Board; presiding at all meetings of the Board and, if present, meetings of the Independent Trustees; and, serving as a liaison between the other Trustees, Trust officers, management personnel and counsel. The Board believes that having an interested Chairman, who is familiar with the Adviser and its operations, while also having three-fourths of the Board composed of Independent Trustees, strikes an appropriate balance that allows the Board to benefit from the insights and perspective of a representative of management while empowering the Independent Trustees with the ultimate decision-making authority.The Board has not appointed a lead Independent Trustee at this time.The Board does not believe that an independent Chairman or lead Independent Trustee would enhance the Board’s effectiveness, as the relatively small size of the Board allows for diverse viewpoints to be shared and for effective communications between and among Independent Trustees and management so that meetings proceed efficiently.Independent Trustees have effective control over the Board’s agenda because they form more than a majority of the Board and can request presentations and agenda topics at Board meetings. The Board intends to hold four regularly scheduled meetings each year, at least two of which shall be in person.The Board may also hold special meetings, as needed, either in person or by telephone, to address matters arising between regular meetings.The Independent Trustees meet separately at each regularly scheduled in-person meeting of the Board; during a portion of each such separate meeting management is not present.The Independent Trustees may also hold special meetings, as needed, either in person or by telephone. The Board conducts a self-assessment on an annual basis, as part of which it considers whether the structure of the Board and its Committees is appropriate under the circumstances.Based on such self-assessment, among other things, the Board will consider whether its current structure is appropriate.As part of this self-assessment, the Board will consider several factors, including the number of funds overseen by the Board, their investment objectives, and the responsibilities entrusted to the Adviser and other service providers with respect to the oversight of the day-to-day operations of the Trust and the Funds. The Board sets broad policies for the Trust and may appoint Trust officers.The Board oversees the performance of the Adviser and the Trust’s other service providers.As part of its oversight function, the Board monitors the Adviser’s risk management, including, as applicable, its management of investment, compliance and operational risks, through the receipt of periodic reports and presentations.The Board has not established a standing risk committee.Rather, the Board relies on Trust officers, advisory personnel and service providers to manage applicable risks and report exceptions to the Board in order to enable it to exercise its oversight responsibility.To this end, the Board receives reports from such parties at least quarterly, including, but not limited to, investment and/or performance reports, distribution reports, Rule 12b-1 reports, valuation reports and internal controls reports.Similarly, the Board receives quarterly reports from the Trust’s chief compliance officer (“CCO”), including, but not limited to, a report on the Trust’s compliance program, and the Independent Trustees have an opportunity to meet separately each quarter with the CCO.The CCO typically provides the Board with updates regarding the Trust’s compliance policies and procedures, including any enhancements to them.The Board expects all parties, including, but not limited to, the Adviser, service providers and the CCO, to inform the Board on an intra-quarter basis if a material issue arises that requires the Board’s oversight. The Board generally exercises its oversight as a whole, but has delegated certain oversight functions to an Audit Committee.The function of the Audit Committee is discussed in detail below. Committees The Board currently has two standing committees: an Audit Committee and a Nominating Committee.Each Independent Trustee serves on each of these committees. - 14 - The purposes of the Audit Committee are to: (1) oversee generally each Fund’s accounting and financial reporting policies and practices, their internal controls and, as appropriate, the internal controls of certain service providers; (2) oversee the quality, integrity and objectivity of each Fund’s financial statements and the independent audit thereof; (3) assist the full Board with its oversight of the Trust’s compliance with legal and regulatory requirements that relate to each Fund’s accounting and financial reporting, internal controls and independent audits; (4) approve, prior to appointment, the engagement of the Trust’s independent auditors and, in connection therewith, to review and evaluate the qualifications, independence and performance of the Trust’s independent auditors; and (5) act as a liaison between the Trust’s independent auditors and the full Board. The purposes of the Nominating Committee are, among other things, to: (1) identify and recommend for nomination candidates to serve as Trustees and/or on Board committees who are not “interested persons” as defined in Section2(a)(19) of the Investment Company Act (“Interested Persons”) of the Trust and who meet any independence requirements of Exchange Rule 5.3(k)(1) or the applicable rule of any other exchange on which shares of the Trust are listed; (2) evaluate and make recommendations to the full Board regarding potential trustee candidates who are Interested Persons of the Trust; and (3) review periodically the workload and capabilities of the Trustees and, as the Committee deems appropriate, to make recommendations to the Board if such a review suggests that changes to the size or composition of the Board and/or its committees are warranted.The Committee will generally not consider potential candidates for nomination identified by shareholders. Compensation of Trustees.The Independent Trustees were elected to the Board of the Trust effective [], 2014 and prior to that date had not received any compensation from the Funds.The Trust’s officers and any interested Trustees receive no compensation directly from the Trust. The Independent Trustees determine the amount of compensation that they receive.In determining compensation for the Independent Trustees, the Independent Trustees take into account a variety of factors including, among other things, their collective significant work experience (e.g., in business and finance, government or academia).The Independent Trustees also recognize that these individuals’ advice and counsel are in demand by other organizations, that these individuals may reject other opportunities because of the time demands of their duties as Independent Trustees, and that they undertake significant legal responsibilities.The Independent Trustees also consider the compensation paid to independent board members of other registered investment company complexes of comparable size. Independent Trustees are paid [ per quarter for attendance at meetings of the Board and the Chairman of the Audit Committee receives an additional per quarter].All Trustees are reimbursed for their travel expenses and other reasonable out-of-pocket expenses incurred in connection with attending Board meetings.The Trust does not accrue pension or retirement benefits as part of the Funds’ expenses, and Trustees are not entitled to benefits upon retirement from the Board. The Trust commenced operations in 2014 and has not had operations for a full year.The table shows the estimated compensation that is contemplated to be paid to Trustees for a full year by the Fund Complex:* Independent Trustees Compensation Compensation Deferred Total Compensation from the Fund Complex Paid to Trustee [] $[] $
